Name: Council Regulation (EC) NoÃ 1528/2007 of 20Ã December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements
 Type: Regulation
 Subject Matter: international trade;  economic geography;  international affairs;  tariff policy;  European construction;  trade
 Date Published: nan

 31.12.2007 EN Official Journal of the European Union L 348/1 COUNCIL REGULATION (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1) (hereinafter referred to as the ACP-EC Partnership Agreement) provides that Economic Partnership Agreements (EPAs) are to enter into force no later than 1 January 2008. (2) The ACP-EC Partnership Agreement provides for the maintenance of the trading arrangements contained in Annex V to that Agreement until 31 December 2007. (3) Since 2002 the Community has been negotiating Economic Partnership Agreements with the ACP Group of States in the form of six regions comprising the Caribbean, Central Africa, Eastern and Southern Africa, the Pacific Island States, the South African Development Community and West Africa. Such Economic Partnership Agreements will be consistent with WTO obligations, support regional integration and promote the gradual integration of the ACP economies into the rules-based world trading system, thereby fostering their sustainable development and contributing to the overall effort to eradicate poverty and to enhance living conditions in the ACP countries. In a first stage, negotiations may be concluded on agreements leading to the establishment of Economic Partnership Agreements covering at least WTO compatible goods arrangements consistent with regional economic and political integration processes, to be complemented as soon as possible by complete Economic Partnership Agreements. (4) Those agreements establishing, or leading to the establishment of, Economic Partnership Agreements for which negotiations have been concluded provide that the parties may take steps to apply the agreement, before provisional application on a mutual basis, to the extent feasible. It is appropriate to take action to apply the agreements on the basis of these provisions. (5) The arrangements included in this Regulation are to be amended, as necessary, in accordance with the agreements establishing, or leading to the establishment of, Economic Partnership Agreements, as and when such agreements are signed and concluded pursuant to Article 300 of the Treaty and are either provisionally applied or in force. The arrangements are to be terminated in whole or in part if the agreements in question do not enter into force within a reasonable period of time in accordance with the Vienna Convention on the Law of Treaties. (6) For imports into the Community, the arrangements in the agreements establishing, or leading to the establishment of, Economic Partnership Agreements, should provide for duty free access and no tariff rate quotas for all products with the exception of arms. These arrangements are subject to transitional periods and arrangements for certain sensitive products and specific arrangements for the French Overseas Departments. In the light of the specificities of the situation of South Africa, products originating in South Africa should continue to benefit from the relevant provisions of the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and South Africa, of the other part (2) (hereinafter referred to as the TDCA), until such time as an agreement establishing, or leading to the establishment of, Economic Partnership Agreements enters into force between the Community and South Africa. (7) Instead of relying on the special arrangements for least-developed countries provided for in Council Regulation (EC) No 980/2005 of 27 June 2005 applying a scheme of generalised tariff preferences (3), it is preferable that those least-developed countries which are also ACP States base their future trade relationship with the Community on Economic Partnership Agreements. In order to facilitate such a development, it is appropriate to provide that such countries which have concluded negotiations on agreements establishing, or leading to the establishment of, Economic Partnership Agreements, and which can benefit from the arrangements provided under this Regulation may continue to benefit, for a limited period of time, from the special arrangements for least-developed countries in Regulation (EC) No 980/2005 in respect of those products where the transitional arrangements set out in this Regulation are less favourable. (8) The rules of origin applicable to imports made under this Regulation should for a transitional period be those laid down in Annex II to this Regulation. Those rules of origin should be superseded by those annexed to any agreement with the regions or states listed in Annex I when that agreement is either provisionally applied, or enters into force, whichever is the earliest. (9) It is necessary to provide for the possibility of temporarily suspending the arrangements set out in this Regulation in the event of any failure to provide administrative cooperation, irregularities or fraud. Where a Member State supplies information to the Commission concerning possible fraud or failure to provide administrative cooperation, the relevant Community legislation should apply, in particular Council Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters (4). (10) It is appropriate that this Regulation should provide for transitional arrangements for sugar and rice, together with special transitional safeguard and surveillance mechanisms applicable after the termination of the transitional arrangements. (11) In the context of the transitional arrangements for sugar, according to Council Decision 2007/627/EC (5), Protocol 3 on ACP sugar attached to Annex V to the ACP-EC Partnership Agreement will cease to apply with effect from 1 October 2009. (12) Upon the termination of Protocol 3 on ACP sugar and in view of the particular sensitivity of the sugar market, it is appropriate to adopt transitional measures for that product. At the same time, it is appropriate to adopt specific transitional surveillance and safeguard measures for certain agricultural processed products with a potentially high sugar content which could be traded to circumvent the transitional specific safeguard measures for sugar imports into the Community. (13) It is also appropriate to adopt general safeguard measures for the products covered by this Regulation. (14) In view of the particular sensitivity of agricultural products, it is appropriate that bilateral safeguard measures may be taken when imports cause or threaten to cause disturbances in the markets for such products or disturbances in the mechanisms regulating those markets. (15) In accordance with Article 299(2) of the Treaty, due account should be taken in all Community policies of the particular structural, social and economic situations of the outermost regions of the Community specifically with reference to customs and trade policies. (16) Special account should therefore be taken both of the sensitivity of agricultural products, especially sugar, and of the particular vulnerability and interests of the outermost regions of the Community when laying down the rules on bilateral safeguards in an effective manner. (17) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6). (18) This Regulation makes it necessary to repeal the current set of regulations adopted in the context of Annex V of the ACP-EC Partnership Agreement, notably Council Regulation (EC) No 2285/2002 of 10 December 2002 on the safeguard measures provided for in the ACP-EC Partnership Agreement (7), Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) (8) and Article 1(2) of Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (9). As a consequence, all implementing measures based on those provisions which are repealed are rendered obsolete, HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND MARKET ACCESS Article 1 Subject matter This Regulation applies the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements. Article 2 Scope 1. This Regulation shall apply to products originating in the regions and states listed in Annex I. 2. The Council, acting by qualified majority on a proposal from the Commission, shall amend Annex I to add regions or states from the ACP Group of States which have concluded negotiations on an agreement between the Community and that region or state which at least meets the requirements of Article XXIV GATT 1994. 3. Such region or state will remain on the list in Annex I unless the Council, acting by qualified majority upon a proposal from the Commission, amends Annex I to remove a region or state from that Annex, in particular where: (a) the region or state indicates that it intends not to ratify an agreement which has permitted it to be included in Annex I; (b) ratification of an agreement which has permitted a region or state to be included in Annex I has not taken place within a reasonable period of time such that the entry into force of the agreement is unduly delayed; or (c) the agreement is terminated, or the region or state concerned terminates its rights and obligations under the agreement but the agreement otherwise remains in force. Article 3 Market access 1. Subject to Articles 6, 7 and 8, import duties shall be eliminated on all products of Chapters 1 to 97 but not 93 of the Harmonised System originating in a region or state listed in Annex I. Such elimination shall be subject to the transitional safeguard and surveillance mechanisms set out in Articles 9 and 10 and the general safeguards mechanism provided for in Articles 11 to 22. 2. For products of Chapter 93 of the Harmonised System originating in regions or states listed in Annex I the most favoured nation duties applied shall continue to apply. 3. Notwithstanding Article 3(2) of Regulation (EC) No 980/2005, products originating in least-developed countries listed in Annex I of that Regulation which are included in Annex I to this Regulation shall, in addition to the arrangements provided for in this Regulation, continue to benefit from the preferences provided for pursuant to Regulation (EC) No 980/2005 in respect of products: (a) of tariff heading 1006 except for subheading 1006 10 10, until 31 December 2009; and (b) of tariff heading 1701, until 30 September 2009. 4. Paragraph 1 of this Article and Articles 6, 7 and 8 shall not apply to products originating in South Africa. Such products shall be subject to the relevant provisions of the TDCA. In accordance with the procedure referred to in Article 24(3), an Annex shall be added to this Regulation setting out the regime applicable to products originating in South Africa once the relevant trade provisions of the TDCA have been superseded by the relevant provisions of an agreement establishing, or leading to the establishment of, an Economic Partnership Agreement. 5. Paragraph 1 shall not apply to products of tariff heading 0803 00 19 originating in a region or state listed in Annex I and released for free circulation in the Community's outermost regions until 1 January 2018. Paragraph 1 of this Article and Article 7 shall not apply to products of tariff heading 1701 originating in a region or state listed in Annex I and released for free circulation in the French overseas departments until 1 January 2018. Those periods shall be extended to 1 January 2028 unless otherwise agreed between the Parties to the relevant agreements. The Commission shall publish a notice in the Official Journal of the European Union informing interested parties of the termination of this provision. CHAPTER II RULES OF ORIGIN AND ADMINISTRATIVE COOPERATION Article 4 Rules of Origin 1. The rules of origin set out in Annex II shall apply in order to determine whether products originate in the regions or states listed in Annex I. 2. The rules of origin set out in Annex II shall be superseded by those annexed to any agreement with the regions or states listed in Annex I when that agreement is either provisionally applied, or enters into force, whichever is the earlier. The Commission shall publish a notice in the Official Journal of the European Union to inform operators. The notice shall specify the date of provisional application or entry into force, which shall be the date from which the rules of origin in the agreement shall apply to products originating in the regions and states listed in Annex I. 3. The Commission assisted by the Customs Code Committee established by Council Regulation (EEC) 2913/92 of 12 October 1992 establishing the Community Customs Code (10) shall monitor the implementation and application of the provisions of Annex II. Technical amendments and decisions on the management of Annex II may be adopted in accordance with the procedure referred to in Article 247 and 247a of Regulation (EEC) No 2913/92. Article 5 Administrative cooperation 1. Where the Commission has made a finding, on the basis of objective information, of a failure to provide administrative cooperation and/or of irregularities or fraud, it may temporarily suspend the elimination of duties in Articles 3, 6 and 7 (hereafter referred to as the relevant treatment) in accordance with this Article. 2. For the purpose of this Article a failure to provide administrative cooperation shall mean, inter alia: (a) a repeated failure to respect relevant obligations requiring the verification of the originating status of the product(s) concerned; (b) a repeated refusal or undue delay in carrying out and/or communicating the results of subsequent verification of the proof of origin; (c) a repeated refusal or undue delay in obtaining authorisation to conduct administrative cooperation missions to verify the authenticity of documents or accuracy of information relating to the granting of the relevant treatment. For the purpose of this Article a finding of irregularities or fraud may be made, inter alia, where there is a rapid increase, without satisfactory explanation, in imports of goods exceeding the usual level of production and export capacity of the region or state concerned. 3. Where the Commission, on the basis of information provided by a Member State or on its own initiative, finds that the conditions laid down in paragraphs 1 and 2 are fulfilled, the relevant treatment may be suspended in accordance with the procedure referred to in Article 24(2), provided the Commission has first: (a) informed the Committee provided for in Article 24; (b) notified the region or state concerned in accordance with any relevant procedures applicable between the Community and that state or region; and (c) published a notice in the Official Journal of the European Union stating that a finding has been made of a failure to provide administrative cooperation, irregularities or fraud. 4. The period of suspension under this Article shall be limited to that necessary to protect the Community's financial interests. It shall not exceed six months, which may be renewed. At the end of that period, the Commission shall decide either to terminate the suspension after informing the Committee provided for in Article 24 or to extend the period of suspension in accordance with the procedure referred to in paragraph 3 of this Article. 5. The temporary suspension procedures set out in paragraphs 2 to 4 shall be superseded by those set out in any agreement with the regions or states listed in Annex I when that agreement is either provisionally applied or enters into force, whichever is the earlier. The Commission shall publish a notice in the Official Journal of the European Union to inform operators. The notice shall specify the date of provisional application or entry into force, which shall be the date from which the temporary suspension procedures in the agreement shall apply to products covered by this Regulation. 6. In order to implement the temporary suspension provided for in any agreement with the regions or states listed in Annex I, the Commission shall, without undue delay: (a) inform the Committee provided for in Article 24 that a finding has been made of a failure to provide administrative cooperation, irregularities or fraud; and (b) publish the notice in the Official Journal of the European Union stating that a finding has been made of a failure to provide administrative cooperation, irregularities or fraud. The decision suspending the relevant treatment shall be adopted in accordance with the procedure referred to in Article 24(2). CHAPTER III TRANSITIONAL ARRANGEMENTS SECTION 1 Rice Article 6 Zero duty tariff rate quotas and eventual elimination of duties 1. Import duties on the products of tariff heading 1006 shall be eliminated as from 1 January 2010, with the exception of import duties on the products of subheading 1006 10 10 which shall be eliminated as from 1 January 2008. 2. The following tariff rate quotas at zero duty shall be opened for products of tariff heading 1006 except for subheading 1006 10 10 originating in the regions or states listed in Annex I which form part of the CARIFORUM region: (a) 187 000 tonnes, husked rice equivalent, for the period from 1 January 2008 to 31 December 2008; (b) 250 000 tonnes, husked rice equivalent, for the period from 1 January 2009 to 31 December 2009. 3. The detailed rules for implementing the tariff quotas referred to in paragraph 2 shall be determined in accordance with the procedures referred to in Articles 13 and 26(2) of Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (11). SECTION 2 Sugar Article 7 Zero duty tariff rate quotas and eventual elimination of duties 1. Import duties on products of tariff heading 1701 shall be eliminated as from 1 October 2009. 2. In addition to the tariff rate quotas opened and administered pursuant to Article 28 of Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (12), the following tariff rate quotas shall be opened for products of tariff heading 1701 for the period from 1 October 2008 to 30 September 2009: (a) 150 000 tonnes, white sugar equivalent, at zero duty reserved for products originating in least-developed countries as listed in Annex I to Regulation (EC) No 980/2005 and which are listed in Annex I. This tariff rate quota shall be divided between regions according to quantities to be determined in conformity with the agreements qualifying regions or states for inclusion in Annex I; and (b) 80 000 tonnes, white sugar equivalent, at zero duty reserved for products originating in regions or states which are not least-developed countries and which are listed in Annex I. This tariff rate quota shall be divided between regions according to quantities to be determined in conformity with the agreements qualifying regions or states for inclusion in Annex I. 3. Article 30 of Regulation (EC) No 318/2006 shall apply to imports under the tariff rate quotas referred to in the previous paragraph. 4. The detailed rules for dividing by region and implementing the tariff quotas referred to in this Article shall be adopted in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006. Article 8 Transitional arrangement For the period from 1 October 2009 to 30 September 2012, Article 7(1) shall not apply to imports of products of CN code 1701 unless the importer undertakes to purchase such products at a price not lower than 90 % of the reference price (on a c.i.f. basis) set in Article 3 of Regulation (EC) No 318/2006 for the relevant marketing year. Article 9 Transitional safeguard mechanism for sugar 1. For the period from 1 October 2009 to 30 September 2015 the treatment granted in Article 7(1) for imports of products of tariff heading 1701 originating in regions or states listed in Annex I and which are not least-developed countries listed in Annex I to Regulation (EC) No 980/2005 may be suspended when: (a) imports originating in regions or states which are ACP States and which are not least-developed countries listed in Annex I to Regulation (EC) No 980/2005 exceed the following quantities: (i) 1,38 million tonnes in the marketing year 2009/2010; (ii) 1,45 million tonnes in the marketing year 2010/2011; (iii) 1,6 million tonnes in the marketing years 2011/2012 to 2014/2015; and (b) imports originating in all ACP States exceed 3,5 million tonnes. 2. The quantities provided for in point (a) of paragraph 1 may be subdivided by region. 3. During the period referred to in paragraph 1, imports of products of tariff heading 1701 originating in regions or states listed in Annex I shall require an import licence. 4. The suspension of the treatment granted in Article 7(1) shall be terminated at the end of the marketing year in which it was introduced. 5. Detailed rules on the subdivision of quantities provided for in paragraph 1 and for the management of the system referred to in paragraphs 1, 3 and 4 of this Article, and suspension decisions shall be adopted in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006. Article 10 Transitional surveillance mechanism 1. For the period from 1 January 2008 to 30 September 2015, imports of products of tariff headings 1704 90 99, 1806 10 30, 1806 10 90, 2106 90 59, 2106 90 98 originating in regions or states listed in Annex I shall be subject to the surveillance mechanism provided for in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Regulation (EEC) No 2913/92 establishing the Community Customs Code (13). 2. On the basis of that surveillance, the Commission shall check whether there is a cumulative increase of imports of one or more of those products originating in a particular region by more than 20 % in volume during a period of twelve consecutive months compared to the average of the yearly imports over the previous three twelve-month periods. 3. If the level referred to in paragraph 2 is reached, the Commission shall analyse the pattern of trade, the economic justification and the sugar content of such imports. If the Commission concludes that such imports are used to circumvent the tariff rate quotas, the transitional arrangements and the special safeguard mechanism provided for in Articles 7, 8 and 9, it may suspend the application of Article 3(1) to imports of products of tariff headings 1704 90 99, 1806 10 30, 1806 10 90, 2106 90 59, 2106 90 98 originating in regions or states listed in Annex I which are not least-developed countries listed in Annex I to Regulation (EC) No 980/2005 until the end of the marketing year concerned. 4. Detailed rules for the management of this system and suspension decisions shall be adopted in accordance with the procedure referred to in Article 16 of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (14). CHAPTER IV GENERAL SAFEGUARD PROVISIONS Article 11 Definitions For the purposes of this Chapter: (a) Community industry shall mean the Community producers as a whole of the like or directly competitive products operating within the territory of the Community, or those Community producers whose collective output of the like or directly competitive product constitutes a major proportion of the total Community production of those products; (b) serious injury shall mean a significant overall impairment in the position of Community producers; (c) threat of serious injury shall mean serious injury that is clearly imminent; (d) disturbances shall mean disorders in a sector or industry; (e) threat of disturbances shall mean disturbances that are clearly imminent. Article 12 Principles 1. A safeguard measure may be imposed in accordance with the provisions set out in this Chapter where products originating in regions or states listed in Annex I are being imported in the Community in such increased quantities and under such conditions as to cause or threaten to cause any of the following: (a) serious injury to the Community industry; (b) disturbances in a sector of the economy, particularly where those disturbances produce major social problems or difficulties which could bring about serious deterioration in the economic situation of the Community; or (c) disturbances in the markets of agricultural products covered by Annex I of the WTO Agreement on Agriculture or mechanisms regulating those markets. 2. In cases where products originating in regions or states listed in Annex I are being imported into the Community in such increased quantities and under such conditions as to cause or threaten to cause disturbances in the economic situation of one or several of the Community's outermost regions, a safeguard measure may be imposed in accordance with the provisions set out in this Chapter. Article 13 Determination of the conditions to impose safeguard measures 1. The determination of serious injury or a threat thereof shall cover inter alia the following factors: (a) the volume of imports, in particular where there has been a significant increase, either in absolute terms or relative to production or consumption in the Community; (b) the price of imports, in particular where there has been a significant price undercutting as compared with the price of a like product in the Community; (c) the consequent impact on Community producers as indicated by trends in certain economic factors such as production, capacity utilisation, stocks, sales, market share, the depression of prices or prevention of price increases which would normally have occurred, profits, return on capital employed, cash flow, and employment; (d) factors other than trends in imports which are causing or may have caused injury to the Community producers concerned. 2. The determination of disturbances or a threat thereof shall be based on objective factors, including the following elements: (a) the increase in the volume of imports in absolute or relative terms to Community production and to imports from other sources; and (b) the effect of such imports on prices; or (c) the effect of such imports on the situation of the Community industry or the economic sector concerned, including inter alia on the levels of sales, production, financial situation and employment. 3. In determining whether imports are made under such conditions as to cause or threaten to cause disturbances in the markets of agricultural products or mechanisms regulating those markets, including regulations creating Common Market Organisations, all relevant objective factors must be taken into consideration, including one or more of the following elements: (a) the volume of imports as compared to previous calendar or marketing years' levels, as the case may be, internal production and consumption, and future levels planned in accordance with the reform of the Common Market Organisations; (b) the level of internal prices compared to the reference or target prices if applicable, and, if not applicable, compared to the average internal market prices during the same period of previous marketing years; (c) as of 1 October 2015, in the markets for products of tariff heading 1701: situations where the Community average market price of white sugar falls during two consecutive months below 80 % of the average Community market price for white sugar prevailing during the previous marketing year. 4. In determining whether the conditions referred to in paragraphs 1, 2 and 3 are met in the case of the Community's outermost regions, the analyses shall be restricted to the territory of the outermost region(s) concerned. Particular attention shall be paid to the size of the local industry, its financial situation and the situation of employment. Article 14 Initiation of proceedings 1. An investigation shall be initiated upon request by a Member State or on the Commission's own initiative if it is apparent to the Commission that there is sufficient evidence to justify such initiation. 2. The Member States shall inform the Commission should trends in imports from any of the regions or states listed in Annex I appear to call for safeguard measures. That information shall include the evidence available, as determined on the basis of the criteria laid down in Article 13. The Commission shall pass that information on to all Member States within three working days. 3. Consultation with the Member States shall take place within eight working days of the Commission's sending the information to Member States as provided for in paragraph 2. Where, after consultation, it is apparent that there is sufficient evidence to justify the initiation of a proceeding, the Commission shall publish a notice in the Official Journal of the European Union. Initiation shall take place within one month of the receipt of information from a Member State. 4. If, after consulting the Member States, the Commission takes the view that the circumstances set out in Article 12 exist, it shall immediately notify the region or states listed in Annex I concerned of its intention to initiate an investigation. The notification may be accompanied by an invitation for consultations with the aim of clarifying the situation and arriving at a mutually satisfactory solution. Article 15 The investigation 1. Following the initiation of the proceeding, the Commission shall commence an investigation. 2. The Commission may request Member States to supply information and Member States shall take whatever steps are necessary in order to give effect to any such request. Where that information is of general interest or where its transmission was requested by a Member State, the Commission shall forward it to all Member States provided it is not confidential; if it is confidential the Commission shall forward a non-confidential summary. 3. In the event of an investigation restricted to an outermost region, the Commission may request the competent local authorities to supply the information referred to in paragraph 2 via the Member State concerned. 4. The investigation shall, whenever possible, be concluded within six months of the initiation of the investigation. In exceptional circumstances, that time limit may be extended by a further period of three months. Article 16 Imposition of provisional safeguard measures 1. Provisional safeguard measures shall be applied in critical circumstances where a delay would cause damage which it would be difficult to repair, pursuant to a preliminary determination that circumstances set out in Article 12 as appropriate exist. The Commission shall take such provisional measures after consultation with Member States or, in cases of extreme urgency, after informing the Member States. In the latter case, consultation shall take place within ten days of notification of the Member States of the action taken by the Commission. 2. In view of the particular situation of outermost regions and their vulnerability to any surge in imports, provisional safeguard measures shall be applied in proceedings that concern them where a preliminary determination has shown that imports have increased. In that case, the Commission shall inform Member States upon taking the measures and consultation shall take place within ten days of notification of the Member States of the action taken by the Commission. 3. Where a Member State requests immediate intervention by the Commission and where the conditions in paragraph 1 or 2 are met, the Commission shall take a decision within five working days of receiving the request. 4. The Commission shall immediately inform the Council and the Member States of any decision taken under paragraphs 1, 2 and 3. The Council, acting by a qualified majority, may decide differently within one month of having been informed by the Commission pursuant to this paragraph. 5. Provisional measures may take the form of an increase in the customs duty on the product concerned up to a level which does not exceed the customs duty applied to other WTO members, or tariff quotas. 6. Provisional measures shall not apply for more than 180 days. Where provisional measures are restricted to outermost regions, they may not apply for more than 200 days. 7. Should the provisional safeguard measures be repealed because the investigation shows that the conditions laid down in Articles 12 and 13 are not met, any duty collected as a result of those provisional measures shall be refunded automatically. Article 17 Termination of investigation and proceeding without measures Where bilateral safeguard measures are deemed unnecessary and there is no objection within the Advisory Committee referred to in Article 21, the investigation and proceeding shall be terminated by Commission decision. In all other cases, the Commission shall immediately submit to the Council a report on the results of the consultation, together with a proposal for a Council Regulation terminating the proceeding. The proceeding shall be deemed terminated if, within one month, the Council acting by qualified majority has not decided otherwise. Article 18 Imposition of definitive measures 1. Where the facts as finally established show that the circumstances set out in Article 12, as appropriate, are met, the Commission shall request consultations with the region or state concerned meeting in the context of the appropriate institutional arrangement set up in the relevant agreements permitting a region or state to be included in Annex 1 with a view to seeking a mutually acceptable solution. 2. If the consultations referred to in paragraph 1 do not lead to a mutually satisfactory solution within thirty days of the matter's being referred to the region or state concerned, a decision to impose definitive bilateral safeguard measures shall be taken by the Commission, in consultation with Member States, within twenty working days of the end of the consultation period. 3. Any decision taken by the Commission pursuant to this Article shall be communicated to the Council and Member States. Any Member State may, within ten working days of such communication, refer the decision to the Council. 4. If a Member State refers the Commission's decision to the Council, the Council, acting by a qualified majority, may confirm, amend or revoke the decision. If within one month of the referral of the matter the Council has not taken a decision, the decision taken by the Commission shall be deemed confirmed. 5. Definitive measures may take one of the following forms:  a suspension of the further reduction of the rate of import duty for the product concerned originating in the region or state concerned;  an increase in the customs duty on the product concerned up to a level which does not exceed the customs duty applied to other WTO members;  a tariff quota. 6. No bilateral safeguard measure shall be applied on the same product from the same region or state less than one year after previous such measures have lapsed or been removed. Article 19 Duration and review of safeguard measures 1. A safeguard measure shall remain in force only for such period of time as may be necessary to prevent or remedy the serious injury or disturbances. That period shall not exceed two years, unless it is extended under paragraph 2. Where the measure is restricted to one or several of the outermost region(s) of the Community, the period of application may not exceed four years. 2. The initial period of duration of a safeguard measure may exceptionally be extended provided it is determined that the safeguard measure continues to be necessary to prevent or remedy serious injury or disturbances. 3. Extensions shall be adopted in accordance with the procedures of this Regulation applying to investigations and using the same procedures as the initial measures. The total duration of a safeguard measure may not exceed four years, including any provisional measure. In the case of a measure restricted to outermost regions, that limit shall be extended to eight years. 4. If the duration of a safeguard measure exceeds one year, it shall be progressively liberalised at regular intervals during its period of application, including any extension. Consultations with the region or state concerned shall be held periodically in the relevant institutional bodies of the agreements, with a view to establishing a timetable for their abolition as soon as circumstances permit. Article 20 Surveillance measures 1. Where the trend in imports of a product originating in an ACP State is such that they could cause one of the situations referred to in Article 12, imports of that product may be subject to prior Community surveillance. 2. The decision to impose surveillance shall be taken by the Commission. Any decision taken by the Commission pursuant to this Article shall be communicated to the Council and Member States. Any Member State may, within ten working days of such communication, refer the decision to the Council. If a Member State refers the Commission's decision to the Council, the Council, acting by a qualified majority, may confirm, amend or revoke the decision. If within one month of the referral of the matter, the Council has not taken a decision, the decision taken by the Commission shall be deemed confirmed. 3. Surveillance measures shall have a limited period of validity. Unless otherwise provided, they shall cease to be valid at the end of the second six-month period following the first six months after the measures were introduced. 4. Surveillance measures may be restricted to the territory of one or more Community outermost region(s) where necessary. 5. The decision to impose surveillance measures shall be communicated immediately to the appropriate institutional body set up in the relevant agreements permitting a region or state to be included in Annex I for information. Article 21 Consultations The competent consultative committee for the purposes of this Chapter shall be the Advisory Committee provided for in Article 4 of Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports (15). In the case of products falling under CN code 1701, the competent committee shall be assisted by the committee established pursuant to Article 39 of Regulation (EC) No 318/2006. Article 22 Exceptional measures with limited territorial application Where it emerges that the conditions laid down for the adoption of bilateral safeguard measures are met in one or more Member States, the Commission may, after having examined alternative solutions, exceptionally, and in accordance with Article 134 of the Treaty, authorise the application of surveillance or safeguard measures restricted to the Member State or Member States concerned if it considers that such measures applied at that level are more appropriate than measures applied throughout the Community. Those measures must be strictly limited in time and must disrupt the operation of the internal market as little as possible. CHAPTER V PROCEDURAL PROVISIONS Article 23 Adaptation to technical developments This Regulation shall be amended in accordance with the procedure referred to in Article 24(3) in order to make any technical amendments required as a result of differences between this regulation and agreements signed with provisional application or concluded in accordance with Article 300 of the Treaty with the regions or states listed in Annex I. Article 24 Committee 1. The Commission shall be assisted by the EPA Implementation Committee. 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply. 3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. 4. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. CHAPTER VI FINAL PROVISIONS Article 25 Amendments Article 1(2) of Regulation (EC) No 1964/2005 shall be deleted. Article 26 Repeal Regulations (EC) No 2285/2002 and (EC) No 2286/2002 shall be repealed. Article 27 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA (1) OJ L 317, 15.12.2000, p. 3. Agreement as amended by Agreement of 22 December 2005 (OJ L 209, 11.8.2005, p. 27). (2) OJ L 311, 4.12.1999, p. 1. Agreement as amended by the Additional Protocol of 25 June 2005 (OJ L 68, 15.3.2005, p. 33). (3) OJ L 169, 30.6.2005, p. 1. Regulation as last amended by Commission Regulation (EC) No 606/2007 (OJ L 141, 2.6.2007, p. 4). (4) OJ L 82, 22.3.1997, p. 1. Regulation as amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (5) Council Decision 2007/627/EC of 28 September 2007 denouncing on behalf of the Community Protocol 3 on ACP sugar appearing in the ACP-EEC Convention of LomÃ © and the corresponding declarations annexed to that Convention, contained in Protocol 3 attached to Annex V to the ACP-EC Partnership Agreement, with respect to Barbados, Belize, the Republic of Congo, the Republic of CÃ ´te d'Ivoire, the Republic of the Fiji Islands, the Republic of Guyana, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Mozambique, the Federation of Saint Kitts and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe (OJ L 255, 29.9.2007, p. 38). (6) OJ L 184, 17.7.1999, p. 23. Decision as last amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (7) OJ L 348, 21.12.2002, p. 3. (8) OJ L 348, 21.12.2002, p. 5. (9) OJ L 316, 2.12.2005, p. 1. (10) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (11) OJ L 270, 21.10.2003, p. 96. Regulation repealed as from 1 September 2008 by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (12) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). (13) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (14) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (15) OJ L 349, 31.12.1994, p. 53. Regulation as last amended by Regulation (EC) No 2200/2004 (OJ L 374, 22.12.2004, p. 1). ANNEX I List of regions or states which have concluded negotiations within the meaning of Article 2(2) ANTIGUA AND BARBUDA THE COMMONWEALTH OF THE BAHAMAS BARBADOS BELIZE THE REPUBLIC OF BOTSWANA THE REPUBLIC OF BURUNDI THE REPUBLIC OF CAMEROON UNION OF THE COMOROS THE REPUBLIC OF CÃ TE D'IVOIRE THE COMMONWEALTH OF DOMINICA THE DOMINICAN REPUBLIC THE REPUBLIC OF THE FIJI ISLANDS THE REPUBLIC OF GHANA GRENADA THE COOPERATIVE REPUBLIC OF GUYANA THE REPUBLIC OF HAITI JAMAICA THE REPUBLIC OF KENYA THE KINGDOM OF LESOTHO THE REPUBLIC OF MADAGASCAR THE REPUBLIC OF MAURITIUS THE REPUBLIC OF MOZAMBIQUE THE REPUBLIC OF NAMIBIA THE INDEPENDENT STATE OF PAPUA NEW GUINEA THE REPUBLIC OF RWANDA FEDERATION OF SAINT KITTS AND NEVIS SAINT LUCIA SAINT VINCENT AND THE GRENADINES THE REPUBLIC OF SEYCHELLES THE REPUBLIC OF SURINAME THE KINGDOM OF SWAZILAND THE UNITED REPUBLIC OF TANZANIA THE REPUBLIC OF TRINIDAD AND TOBAGO THE REPUBLIC OF UGANDA THE REPUBLIC OF ZIMBABWE ANNEX II Rules of origin CONCERNING THE DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS AND METHODS OF ADMINISTRATIVE COOPERATION TITLE I: General Provisions Articles 1. Definitions TITLE II: Definition of the concept of originating products Articles 2. General requirements 3. Wholly obtained products 4. Sufficiently worked or processed products 5. Insufficient working or processing operations 6. Cumulation of origin 7. Unit of qualification 8. Accessories, spare parts and tools 9. Sets 10. Neutral elements TITLE III: Territorial requirements Articles 11. Principle of territoriality 12. Direct transport 13. Exhibitions TITLE IV: Proof of origin Articles 14. General requirements 15. Procedure for the issue of a movement certificate EUR 1 16. Movement certificates EUR 1 issued retrospectively 17. Issue of a duplicate movement certificate EUR 1 18. Issue of movement certificates EUR 1 on the basis of a proof of origin issued or made out previously 19. Conditions for making out an invoice declaration 20. Approved exporter 21. Validity of proof of origin 22. Transit procedure 23. Submission of proof of origin 24. Importation by instalments 25. Exemptions from proof of origin 26. Information procedure for cumulation purposes 27. Supporting documents 28. Preservation of proof of origin and supporting documents 29. Discrepancies and formal errors 30. Amounts expressed in EUR TITLE V: Arrangements for administrative cooperation Articles 31. Mutual assistance 32. Verification of proofs of origin 33. Verification of suppliers' declaration 34. Penalties 35. Free zones 36. Derogations TITLE VI: Ceuta and Melilla Articles 37. Special conditions TITLE VII: Transitional and final provisions Articles 38. Transitional provision for goods in transit or storage 39. Appendices INDEX APPENDICES APPENDIX 1: Introductory notes to the list in this Annex APPENDIX 2: List of working or processing required to be carried out on non originating materials in order that the product manufactured can obtain originating status APPENDIX 2A: Derogations from the list of working or processing required to be carried out on non originating materials in order that the product manufactured can obtain originating status, accordingly to Article 4 of this Annex APPENDIX 3: Form for movement certificate APPENDIX 4: Invoice declaration APPENDIX 5A: Supplier declaration for products having preferential origin status APPENDIX 5B: Supplier declaration for products not having preferential original status APPENDIX 6: Information certificate APPENDIX 7: Products to which Article 6(5) of this Annex shall not be applicable APPENDIX 8: Fishery products to which Article 6(5) of this Annex shall temporarily not be applicable APPENDIX 9: Neighbouring developing countries APPENDIX 10: Products for which the cumulation provisions referred to in Articles 2(2), 6(1) and 6(2) of this Annex apply after 1 October 2015 and to which the provisions of Articles 6(5), 6(9) and 6(12) of this Annex shall not be applicable APPENDIX 11: Products for which the cumulation provisions referred to in Articles 2(2), 6(1) and 6(2) of this Annex apply after 1 January 2010 and to which the provisions of Articles 6(5), 6(9) and 6(12) of this Annex shall not be applicable APPENDIX 12: Overseas countries and territories TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Annex: (a) manufacture shall mean any kind of working or processing including assembly or specific operations; (b) material shall mean any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product shall mean the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods shall mean both materials and products; (e) customs value shall mean the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation); (f) ex-works price shall mean the price paid for the product ex works to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes which are, or may be, repaid when the product obtained is exported; (g) value of materials shall mean the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the territory concerned; (h) value of originating materials shall mean the value of such materials as defined in point (g) applied mutatis mutandis; (i) added value shall mean the ex-works price minus the customs value of materials imported into either the Community or the ACP States; (j) chapters and headings shall mean the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonised Commodity Description and Coding System, referred to in this Annex as the Harmonised System or HS; (k) classified shall refer to the classification of a product or material under a particular heading; (l) consignment shall mean products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice; (m) territories shall include territorial waters; (n) OCT shall mean the countries and territories mentioned in Appendix 12. TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General requirements 1. For the purpose of the application of the provisions of this Regulation, the following products shall be considered as originating in the ACP States of Annex I, hereafter, for the purpose of this Annex, referred to as ACP States: (a) products wholly obtained in the ACP States within the meaning of Article 3 of this Annex; (b) products obtained in the ACP States incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the ACP States within the meaning of Article 4 of this Annex. 2. For the purpose of the implementation of paragraph 1, the territories of the ACP States shall be considered as being one territory. Originating products made up of materials wholly obtained or sufficiently worked or processed in two or more ACP States shall be considered as products originating in the ACP State where the last working or processing took place, provided the working or processing carried out there goes beyond that referred to in Article 5 of this Annex. 3. For products listed in Appendix 10 and in Appendix 11, paragraph 2 shall apply only after 1 October 2015 and only after 1 January 2010, respectively. Article 3 Wholly obtained products 1. The following shall be considered as wholly obtained in the ACP States or in the Community: (a) mineral products extracted from their soil or from their seabed; (b) vegetable products harvested there; (c) live animals born and raised there; (d) products from live animals raised there; (e) (i) products obtained by hunting or fishing conducted there; (ii) products of aquaculture, including mariculture, where the fish are born and raised there; (f) products of sea fishing and other products taken from the sea outside the territorial waters by their vessels; (g) products made aboard their factory ships exclusively from products covered by point (f); (h) used articles collected there fit only for the recovery of raw materials, including used tyres fit only for retreading or for use as waste; (i) waste and scrap resulting from manufacturing operations conducted there; (j) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil; (k) goods produced there exclusively from the products specified in points (a) to (j). 2. The terms their vessels and their factory ships in points (f) and (g) of paragraph 1 shall apply only to vessels and factory ships: (a) which are registered in a Member State or in an ACP State; (b) which sail under the flag of a Member State or of an ACP State; (c) which meet one of the following conditions: (i) they are at least 50 % owned by nationals of the ACP State or of a Member State or (ii) they are owned by companies;  which have their head offices and their main places of business in the ACP State or in a Member State; and  which are at least 50 % owned by the ACP State, public entities of that State or nationals of that country or of a Member State. 3. Notwithstanding paragraph 2, the Community shall, upon request by an ACP State, recognise vessels chartered or leased by the ACP State to undertake fisheries activities in its exclusive economic zone as their vessels under the following conditions: (a) that the ACP State offered the Community the opportunity to negotiate a fisheries agreement and the Community did not accept that offer; (b) that the charter or lease contract has been accepted by the Commission as providing adequate opportunities for the development of the capacity of the ACP State to fish on its own account and in particular as conferring on the ACP State the responsibility for the nautical and commercial management of the vessel placed at its disposal for a significant period of time. Article 4 Sufficiently worked or processed products 1. For the purposes of this Annex, products which are not wholly obtained shall be considered to be sufficiently worked or processed in the ACP States or in the Community, when the conditions set out in the list in Appendix 2 or, alternatively, in Appendix 2A are fulfilled. The conditions referred to above indicate, for all products covered by this Regulation, the working or processing which must be carried out on non-originating materials used in manufacturing and apply only in relation to such materials. Accordingly, it follows that if a product, which has acquired originating status by fulfilling the conditions set out in the list is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture. 2. Notwithstanding paragraph 1, non-originating materials which, according to the conditions set out in the list, should not be used in the manufacture of a given product may nevertheless be used, provided that: (a) their total value does not exceed 15 per cent of the ex-works price of the product; (b) none of the percentages given in the list for the maximum value of non-originating materials are exceeded through the application of this paragraph. This paragraph shall not apply to products falling within chapters 50 to 63 of the Harmonised System. 3. (a) Notwithstanding paragraph 1 and after prior notification of the Commission by a Pacific ACP State, processed fishery products of headings 1604 and 1605 processed or manufactured in on-land premises in that State from non-originating materials of headings 0302 or 0303 that have been landed in a port of that State shall be considered as sufficiently worked or processed for the purposes of Article 2. The notification to the Commission shall indicate the development benefits to the fisheries sector in that State, and shall include the necessary information concerning the species concerned, the products to be manufactured and an indication of the respective quantities to be involved. (b) A report to the Community on the implementation of point (a) shall be drawn up by the Pacific ACP State no later than three years after the notification. (c) Point (a) shall apply without prejudice to sanitary and phytosanitary measures in force in the EU, effective conservation and sustainable management of fishing resources and support to combat illegal, unreported and unregulated fishing activities in the region. 4. Paragraphs 1 to 3 shall apply except as provided in Article 5. Article 5 Insufficient working or processing operations 1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 4 are satisfied: (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations; (b) simple operations consisting of the removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up; (c) (i) changes of packaging and breaking up and assembly of packages; (ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards, etc., and all other simple packaging operations; (d) affixing marks, labels and other like distinguishing signs on products or their packaging; (e) simple mixing of products, whether or not of different kinds; mixing of sugar with any other material; (f) simple assembly of parts to constitute a complete product; (g) a combination of two or more of the operations specified in points (a) to (f); (h) slaughter of animals; (i) husking, partial or total bleaching, polishing and glazing of cereals and rice; (j) operations to colour sugar or form sugar lumps; partial or total milling of sugar; (k) peeling, stoning and shelling of fruits, nuts and vegetables. 2. All the operations carried out in either the ACP States or the Community on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1. Article 6 Cumulation of origin 1. Materials originating in the Community or in the OCT shall be considered as materials originating in the ACP States when incorporated into a product obtained there. It shall not be necessary for such materials to have undergone sufficient working or processing, provided they have undergone working or processing beyond that referred to in Article 5. 2. Working and processing carried out in the Community or in the OCT shall be considered as having been carried out in the ACP States when the materials undergo subsequent working or processing in the ACP States beyond that referred to in Article 5. 3. For the purpose of determining whether the products originate in the OCT, the provisions of this Annex shall apply mutatis mutandis. 4. For products listed in Appendix 10 and in Appendix 11, the provisions of this Article shall apply only after 1 October 2015 and only after 1 January 2010 respectively. 5. Subject to the provisions of paragraphs 6, 7, 8 and 11, materials originating in South Africa shall be considered as originating in the ACP States when incorporated into a product obtained there provided they have undergone working or processing beyond that referred to in Article 5. It shall not be necessary for such materials to have undergone sufficient working or processing. 6. Products which have acquired originating status by virtue of paragraph 5 shall continue to be considered as products originating in the ACP States only when the value added there exceeds the value of the materials used that originate in South Africa. If that is not so, the products concerned shall be considered as originating in South Africa. In the allocation of origin, no account shall be taken of materials originating in South Africa which have undergone sufficient working or processing in the ACP States. 7. The cumulation provided for in paragraph 5 shall not apply to the products listed in Appendices 7, 10 and 11. 8. The cumulation provided for in paragraph 5 shall apply to the products listed in Appendix 8 only when the tariffs on those products in the framework of the Agreement on Trade, Development and Co-operation between the European Community and the Republic of South Africa have been eliminated. The Commission shall publish the date on which the conditions of this paragraph have been fulfilled in the Official Journal of the European Union (C series). 9. Without prejudice to paragraphs 7 and 8, working and processing carried out in South Africa shall be considered as having been carried out in another Member State of the South African Customs Union (SACU), being an ACP State, when the materials undergo subsequent working or processing in that other Member State of the SACU. 10. Without prejudice to paragraphs 7 and 8 and at the request of the ACP States, working and processing carried out in South Africa shall be considered as having been carried out in the ACP States when the materials undergo subsequent working or processing in an ACP State within the context of a regional economic integration agreement. 11. The requests of the ACP States shall be decided on in accordance with the procedure referred to in Article 247 and 247a of Regulation (EEC) 2913/92. 12. The cumulation provided for in paragraph 5 may be applied only where the South African materials used have acquired the status of originating products through the application of rules of origin identical to those set out in this Annex. The cumulation provided for in paragraph 9 and 10 may be applied only through the application of rules of origin identical to those set out in this Annex. 13. At the request of the ACP States, materials originating in a neighbouring developing country, other than an ACP State, belonging to a coherent geographical entity, shall be considered as materials originating in the ACP States when incorporated into a product obtained there. It shall not be necessary for such materials to have undergone sufficient working or processing, provided that:  the working or processing carried out in the ACP State exceeds the operations listed in Article 5;  the ACP States, the Community and the other countries concerned have concluded an agreement on adequate administrative procedures which will ensure correct implementation of this paragraph. This paragraph shall not apply to tuna products classified under Harmonised System Chapters 3 or 16 and to rice products of HS Code 1006. For the purpose of determining whether products originate in a neighbouring developing country, the provisions of this Annex shall apply. The requests of the ACP States shall be decided on in accordance with the procedure referred to in Article 247 and 247a of Regulation (EEC) 2913/92. Such decisions shall also identify the products for which cumulation provided for under this paragraph may not be permitted. Article 7 Unit of qualification 1. The unit of qualification for the application of this Annex shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonised System. Accordingly: (a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonised System in a single heading, the whole shall constitute the unit of qualification; (b) when a consignment consists of a number of identical products classified under the same heading of the Harmonised System, each product shall be taken individually when this Annex is applied. 2. Where, under General Rule 5 of the Harmonised System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin. Article 8 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 9 Sets Sets, as defined in General Rule 3 of the Harmonised System, shall be regarded as originating when all the component products are originating. Nevertheless, when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 per cent of the ex-works price of the set. Article 10 Neutral elements In order to determine whether a product originates, it shall not be necessary to determine the origin of the following which might be used in its manufacture: (a) energy and fuel; (b) plant and equipment; (c) machines and tools; (d) goods which do not enter and which are not intended to enter into the final composition of the product. TITLE III TERRITORIAL REQUIREMENTS Article 11 Principle of territoriality 1. The conditions set out in Title II of this Annex relating to the acquisition of originating status must be fulfilled without interruption in the ACP States, save as provided in Article 6. 2. If originating goods exported from the ACP States, the Community or the OCT to another country are returned, except insofar as provided in Article 6, they shall be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that: (a) the goods returned are the same goods as those exported; and (b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. Article 12 Direct transport 1. The preferential treatment provided for in this Regulation shall apply only to products that satisfy the requirements of this Annex and are transported directly between the territory of the ACP States, of the Community, of the OCT or of South Africa for the purposes of Article 6 without entering any other territory. However, products constituting one single consignment may be transported through other territories with, should the occasion arise, transhipment or temporary warehousing in such territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any operation designed to preserve them in good condition. Originating products may be transported by pipeline across territory other than that of an ACP State or of the Community. 2. Evidence that the conditions set out in paragraph 1 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of: (a) a single transport document covering the passage from the exporting country through the country of transit; or (b) a certificate issued by the customs authorities of the country of transit: (i) giving an exact description of the products; (ii) stating the dates of unloading and reloading of the products and, where applicable, the names of the ships or the other means of transport used; and (iii) certifying the conditions under which the products remained in the transit country; or (c) failing those, any substantiating documents. Article 13 Exhibitions 1. Originating products sent from an ACP State for exhibition in a country other than those referred to in Article 6 and sold after the exhibition for importation into the Community shall benefit on importation from the provisions of this Regulation provided it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned those products from an ACP State to the country in which the exhibition is held and has exhibited them there; (b) the products have been sold or otherwise disposed of by that exporter to a person in the Community; (c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A proof of origin shall be issued or made out in accordance with the provisions of Title IV and submitted to the customs authorities of the importing country in the normal manner. The name and address of the exhibition shall be indicated thereon. Where necessary, additional documentary evidence of the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organised for private purposes in shops or business premises with a view to the sale of foreign products and during which the products remain under customs control. TITLE IV PROOF OF ORIGIN Article 14 General requirements 1. Products originating in the ACP States shall, on importation into the Community, benefit from the provisions of this Regulation upon submission of either: (a) a movement certificate EUR.1, a specimen of which is given in Appendix 3; or (b) in the cases specified in Article 19(1), a declaration, the text of which appears in Appendix 4, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified (hereinafter referred to as the invoice declaration). 2. Notwithstanding paragraph 1, originating products within the meaning of this Annex shall, in the cases specified in Article 25, benefit from the provisions of this Regulation without its being necessary to submit any of the documents referred to above. Article 15 Procedure for the issue of a movement certificate EUR.1 1. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorised representative. 2. For that purpose, the exporter or his authorised representative shall fill out both the movement certificate EUR.1 and the application form, specimens of which are given in Appendix 3. Those forms shall be completed in accordance with the provisions of this Annex. If they are handwritten, they shall be completed in ink in printed characters. The description of the products shall be given in the box reserved for that purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line shall be drawn below the last line of the description, the empty space being crossed through. 3. The exporter applying for the issue of a movement certificate EUR.1 shall at any time, at the request of the customs authorities of the exporting ACP State where the movement certificate EUR.1 is issued, produce all appropriate documents proving the originating status of the products concerned as well as fulfilment of the other requirements of this Annex. 4. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting ACP State if the products concerned can be considered as products originating in the ACP States or in one of the other countries referred to in Article 6 and fulfil the other requirements of this Annex. 5. The issuing customs authorities shall take any steps necessary to verify the originating status of the products and the fulfilment of the other requirements of this Annex. For that purpose they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. The issuing customs authorities shall also ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. 6. The date of issue of the movement certificate EUR.1 shall be indicated in Box 11 of the certificate. 7. A movement certificate EUR.1 shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured. Article 16 Movement certificates EUR.1 issued retrospectively 1. Notwithstanding Article 15(7), a movement certificate EUR.1 may exceptionally be issued after exportation of the products to which it relates if: (a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or (b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR.1 was issued but was not accepted at importation for technical reasons. 2. For purposes the implementation of paragraph 1, the exporter shall indicate in his application the place and date of exportation of the products to which the movement certificate EUR.1 relates, and state the reasons for his request. 3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file. 4. Movement certificates EUR.1 issued retrospectively shall be endorsed with the following phrase: ISSUED RETROSPECTIVELY 5. The endorsement referred to in paragraph 4 shall be inserted in the Remarks box of the movement certificate EUR.1. Article 17 Issue of a duplicate movement certificate EUR.1 1. In the event of the theft, loss or destruction of a movement certificate EUR.1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 2. The duplicate issued in this way shall be endorsed with the following word: DUPLICATE 3. The endorsement referred to in paragraph 2 shall be inserted in the Remarks box of the duplicate movement certificate EUR.1. 4. The duplicate, which shall bear the date of issue of the original movement certificate EUR.1, shall take effect as from that date. Article 18 Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously When originating products are placed under the control of a customs office in an ACP State or in the Community, it shall be possible to replace the original proof of origin by one or more movement certificates EUR.1 for the purpose of sending all or some of those products elsewhere within the ACP States or within the Community. The replacement movement certificate(s) EUR.1 shall be issued by the customs office under the control of which the products are placed. Article 19 Conditions for making out an invoice declaration 1. An invoice declaration as referred to in Article 14(1)(b) may be made out: (a) by an approved exporter within the meaning of Article 20, or (b) by any exporter for any consignment consisting of one or more packages containing originating products total value of which does not exceed EUR 6 000. 2. An invoice declaration may be made out if the products concerned can be considered as products originating in the ACP States or in one of the other countries referred to in Article 6 and fulfil the other requirements of this Annex. 3. The exporter making out an invoice declaration shall at any time, at the request of the customs authorities of the exporting country, produce all appropriate documents proving the originating status of the products concerned as well as fulfilment of the other requirements of this Annex. 4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice the delivery note or another commercial document, the declaration the text of which appears in Appendix 4 using one of the linguistic versions set out in that Appendix and in accordance with the provisions of the domestic law of the exporting country. If the declaration is handwritten, it shall be written in ink in printed characters. 5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 20 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him. 6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation on condition that it is presented in the importing country no longer than two years after the importation of the products to which it relates. Article 20 Approved exporter 1. The customs authorities of the exporting country may authorise any exporter who makes frequent shipments of products under the provisions of this Regulation to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorisation shall offer to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the products as well as fulfilment of the other requirements of this Annex. 2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate. 3. The customs authorities shall grant to the approved exporter a customs authorisation number which shall appear on the invoice declaration. 4. The customs authorities shall monitor the use of the authorisation by the approved exporter. 5. The customs authorities may withdraw the authorisation at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, does not fulfil the conditions referred to in paragraph 2 or otherwise makes incorrect use of the authorisation. Article 21 Validity of proof of origin 1. A proof of origin shall be valid for ten months from the date of issue in the exporting country, and must be submitted within that period to the customs authorities of the importing country. 2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment where the failure to submit these documents by the final date set is due to exceptional circumstances. 3. In other cases of late presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the final date. Article 22 Transit procedure When the products enter an ACP State other than the country of origin, a further period of validity of 4 months shall begin on the date on which the customs authorities in the country of transit enter the following in box 7 of the certificate EUR.1:  the word transit,  the name of the country of transit,  the official stamp, a specimen of which had been made available to the Commission, in conformity with Article 31, and  the date of the endorsements. Article 23 Submission of proof of origin Proofs of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. Those authorities may require a translation of a proof of origin and may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the application of the provisions of this Regulation. Article 24 Importation by instalments Where, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non-assembled products within the meaning of General Rule 2(a) of the Harmonised System falling within Sections XVI and XVII or heading Nos 7308 and 9406 of the Harmonised System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment. Article 25 Exemptions from proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Annex and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, that declaration can be made on the customs declaration CN22/CN23 or on a sheet of paper annexed to that document. 2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. 3. Furthermore, the total value of those products may not exceed EUR 500 in the case of small packages or EUR 1 200 in the case of products forming part of travellers' personal luggage. Article 26 Information procedure for cumulation purposes 1. When Articles 2(2) and 6(1) are applied, evidence of the originating status within the meaning of this Annex of the materials coming from the other ACP States, the Community or the OCT shall be given by a movement certificate EUR.1 or by the supplier's declaration, a specimen of which is given in Appendix 5A, given by the exporter in the State or OCT from which the materials came. 2. When Articles 2(2), 6(2) and 6(9) are applied, evidence of the working or processing carried out in other ACP States, the Community, the OCT or South Africa shall be given by the supplier's declaration, a specimen of which appears in Appendix 5B, given by the exporter in the State or OCT from which the materials came. 3. A separate supplier's declaration shall be given by the supplier for each consignment of material on the commercial invoice relating to that shipment or in an annex to that invoice, or on a delivery note or other commercial document relating to that shipment which describes the materials concerned in sufficient detail for them to be identified. 4. The supplier's declaration may be made out on a pre-printed form. 5. The suppliers' declarations shall be signed in manuscript. However, where the invoice and the supplier's declaration are established using electronic data-processing methods, the supplier's declaration need not be signed in manuscript provided the responsible official in the supplying company is identified to the satisfaction of the customs authorities in the State where the suppliers' declarations are drawn up. Those customs authorities may lay down conditions for the implementation of this paragraph. 6. The supplier's declarations shall be submitted to the competent customs office in the exporting ACP State that has been requested to issue the movement certificate EUR.1. 7. Suppliers' declarations made and information certificates issued before the date of entry into force of this Regulation in accordance with Article 26 of Protocol 1 to Annex V of the ACP-EU Partnership Agreement shall remain valid. Article 27 Supporting documents The documents referred to in Articles 15(3) and 19(3) used for the purpose of proving that products covered by a movement certificate EUR.1 or an invoice declaration can be considered as products originating in an ACP State or in one of the other countries referred to in Article 6 and fulfil the other requirements of this Annex may consist inter alia of the following: (a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained, for example, in his accounts or internal bookkeeping; (b) documents proving the originating status of materials used, issued or made out in an ACP State or in one of the other countries referred to in Article 6 where those documents are used in accordance with domestic law; (c) documents proving the working or processing of materials in the ACP States, in the Community or in the OCT, issued or made out in an ACP State, in the Community or in an OCT, where those documents are used in accordance with domestic law; (d) movement certificates EUR.1 or invoice declarations proving the originating status of materials used, issued or made out in the ACP States or in one of the other countries referred to in Article 6 and in accordance with this Annex. Article 28 Preservation of proof of origin and supporting documents 1. The exporter applying for the issue of a movement certificate EUR.1 shall keep the documents referred to in Article 15(3) for at least three years. 2. The exporter making out an invoice declaration shall keep a copy of this invoice declaration as well as the documents referred to in Article 19(3) for at least three years. 3. The customs authorities of the exporting country issuing a movement certificate EUR.1 shall keep the application form referred to in Article 15(2) for at least three years. 4. The customs authorities of the importing country shall keep the movement certificates EUR.1 and the invoice declarations submitted to them for at least three years. Article 29 Discrepancies and formal errors 1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the proof of origin null and void if it is duly established that that document does correspond to the products submitted. 2. Obvious formal errors such as typing errors on a proof of origin should not cause that document to be rejected if those errors are not such as to create doubts concerning the correctness of the statements made in that document. Article 30 Amounts expressed in euro 1. For purposes of the application of Article 19(1)(b) and Article 25(3) in cases where products are invoiced in a currency other than euro, amounts in the national currencies of an ACP State, of the Member States and of the other countries or territories referred to in Article 6 equivalent to the amounts expressed in euro shall be fixed annually by each of the countries concerned. 2. A consignment shall benefit from the provisions of Article 19(1)(b) or Article 25(3) by reference to the currency in which the invoice is drawn up, according to the amount fixed by the country concerned. 3. The amounts to be used in any given national currency shall be the equivalent in that currency of the amounts expressed in euro as on the first working day of October. The amounts shall be communicated to the Commission by 15 October and shall apply from 1 January the following year. The Commission shall notify all countries concerned of the relevant amounts. 4. A country may round up or down the amount resulting from the conversion of an amount expressed in euro into its national currency. The rounded-off amount may not differ from the amount resulting from the conversion by more than 5 per cent. A country may retain unchanged its national currency equivalent of an amount expressed in euro if, at the time of the annual adjustment provided for in paragraph 3, the conversion of that amount, before any rounding-off, results in an increase of less than 15 per cent in the national currency equivalent. The national currency equivalent may be retained unchanged if the conversion would result in a decrease in that equivalent value. 5. The amounts expressed in euro shall be reviewed by the Commission. When carrying out that review, the Commission shall consider the desirability of preserving the effects of the limits concerned in real terms. For that purpose, it may decide to modify the amounts expressed in euro. TITLE V ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 31 Mutual assistance 1. The ACP States shall send the Commission specimens of the stamps used together with the addresses of the customs authorities competent to issue movement certificates EUR.1 and carry out the subsequent verification of movement certificates EUR.1 and invoice declarations. Movement certificates EUR.1 and invoice declarations shall be accepted for the purpose of applying preferential treatment from the date the information is received by the Commission. The Commission shall send that information to the customs authorities of the Member States. 2. In order to ensure the proper application of this Annex, the Community, the OCT and the ACP States shall assist each other, through the competent customs administrations, in checking the authenticity of movement certificates EUR.1, invoice declarations or supplier's declarations and the correctness of the information given in those documents. The authorities consulted shall provide the relevant information concerning the conditions under which a product has been made, indicating in particular the conditions in which the rules of origin have been complied with in the various ACP States, Member States and OCT concerned. Article 32 Verification of proofs of origin 1. Subsequent verifications of proofs of origin shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Annex. 2. For the purposes of implementing paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR.1 and the invoice, if it has been submitted, the invoice declaration, or copies of those documents to the customs authorities of the exporting country giving, where appropriate, the reasons for the enquiry. Any documents and information obtained suggesting that the information given on the proof or origin is incorrect shall be forwarded in support of the request for verification. 3. Verification shall be carried out by the customs authorities of the exporting country. For that purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. 4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary. 5. The customs authorities requesting verification shall be informed of the results of that verification as soon as possible. Those results shall indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in the ACP States or in one of the countries referred to in Article 6 and fulfil the other requirements of this Annex. 6. If in cases of reasonable doubt there is no reply within ten months of the date of the verification request or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting customs authorities shall, except in exceptional circumstances, refuse entitlement to the preferences. 7. Where the verification procedure or any other information available appears to indicate that the provisions of this Annex are being contravened, appropriate enquires shall be carried out with due urgency to identify and prevent such contraventions. Article 33 Verification of suppliers' declarations 1. Verification of suppliers' declaration may be carried out at random or whenever the customs authorities of the importing State have reasonable doubts as to the authenticity of the document or the accuracy or completeness of the information concerning the true origin of the materials in question. 2. The customs authorities to which a supplier's declaration is submitted may request the customs authorities of the State where the declaration was made to issue an information certificate, a specimen of which is given in Appendix 6. Alternatively, the customs authorities to which a supplier's declaration is submitted may request the exporter to produce an information certificate issued by the customs authorities of the State where the declaration was made. A copy of the information certificate shall be preserved by the office which has issued it for at least three years. 3. The requesting customs authorities shall be informed of the results of the verification as soon as possible. The results shall be such as to indicate positively whether the declaration concerning the status of the materials is correct. 4. For the purpose of verification, suppliers shall keep a copy of the document containing the declaration together with all necessary evidence showing the true status of the materials for not less than three years. 5. The customs authorities in the State where the supplier's declaration is drawn up shall have the right to call for any evidence or to carry out any check which they consider appropriate in order to verify the correctness of any supplier's declaration. 6. Any movement certificate EUR.1 or invoice declaration issued or made out on the basis of an incorrect supplier's declaration shall be considered null and void. Article 34 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining preferential treatment for products. Article 35 Free zones 1. All necessary steps shall be taken to ensure that products traded under cover of a proof of origin or a supplier's declaration and which in the course of transport use a free zone situated in their territory are not replaced by other goods and do not undergo handling other than normal operations designed to prevent their deterioration. 2. By way of exemption from the provisions of paragraph 1, when originating products are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the authorities concerned shall issue a new EUR.1 certificate at the exporter's request provided that the treatment or processing undergone complies with the provisions of this Annex. Article 36 Derogations 1. On its own initiative or in response to a request from a beneficiary country the Commission may grant a beneficiary country a temporary derogation from the provisions of this Annex where: (a) internal or external factors temporarily deprive it of the ability to comply with the rules for the acquisition of origin laid down in this Annex where it could do so previously, or (b) it requires time to prepare itself to comply with the rules for the acquisition of origin laid down in this Annex. 2. Such a temporary derogation shall be limited to the duration of the effect of the internal or external factors giving rise to it or the length of time needed for the beneficiary country to achieve compliance with the rules. 3. A request for derogation shall be made in writing to the Commission. It shall state the reasons as indicated in paragraph 1 why a derogation is required and shall include appropriate supporting documents. 4. Measures under this article shall be adopted in accordance with the procedure referred to in Article 247 and 247a of Regulation (EEC) 2913/92. The Community shall respond positively to all requests by ACP States which are duly justified in accordance with this Article and which cannot cause serious injury to an established Community industry. TITLE VI CEUTA AND MELILLA Article 37 Special conditions 1. The term Community used in this Annex shall not cover Ceuta and Melilla. The term products originating in the Community shall not cover products originating in Ceuta and Melilla. 2. The provisions of this Annex shall apply mutatis mutandis in determining whether products may be deemed as originating in the ACP States when imported into Ceuta and Melilla. 3. Where products wholly obtained in Ceuta, Melilla or the Community undergo working and processing in the ACP States, they shall be considered as having been wholly obtained in the ACP States. 4. When materials undergo further working or processing in the ACP States working or processing carried out in Ceuta, Melilla or the Community shall be considered as having been carried out in the ACP States. 5. For the purpose of implementation of paragraphs 3 and 4 of this Article, the insufficient operations listed in Article 5 shall not be considered as working or processing. 6. Ceuta and Melilla shall be considered as a single territory. TITLE VII TRANSITIONAL AND FINAL PROVISIONS Article 38 Transitional provision for goods in transit or storage 1. The provisions of this Regulation may be applied to goods exported from any of the regions or states listed in Annex I accompanied by movement certificates EUR.1 issued in accordance with Article 15 of Protocol 1 to Annex V of the ACP-EU Partnership Agreement within ten months of the date of entry into force of this Regulation. 2. The provisions of this Regulation may be applied to goods exported from any of the regions or states listed in Annex I which comply with the provisions of this Annex and which on the date of entry into force of this Regulation are either in transit or are in the Community in temporary storage in customs warehouses or in free zones, subject to the submission to the customs authorities of the importing country, within ten months of that date, of a movement certificate EUR.1 issued retrospectively by the customs authorities of the exporting country together with the documents showing that the goods have been transported directly in accordance with the provisions of Article 12 of this Annex. Article 39 Appendices The Appendices to this Annex shall form an integral part thereof. Appendix 1 Introductory notes to the list in this Annex Note 1: The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Article 4 of this Annex. Note 2: 1. First two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonised System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in columns 3 or 4. Where, in some cases, the entry in the first column is preceded by an ex, this signifies that the rules in columns 3 or 4 apply only to the part of that heading as described in column 2. 2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in columns 3 or 4 apply to all products which, under the Harmonised System, are classified in headings of the chapter or in any of the headings grouped together in column 1. 3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in columns 3 or 4. 4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 has to be applied. Note 3: 1. The provisions of Article 4 of this Annex concerning products having acquired originating status which are used in the manufacture of other products apply regardless of whether this status has been acquired inside the factory where these products are used or in another factory in the Community or in the ACP States. Example: An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 per cent of the ex-works price, is made from other alloy steel roughly shaped by forging of heading No ex 7224. If this forging has been forged in the Community from a non-originating ingot, it has already acquired originating status by virtue of the rule for heading No ex 7224 in the list. The forging can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or in another factory in the Community. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 2. The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status; conversely, the carrying out of less working or processing cannot confer originating status. This if a rule provides that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 3. Without prejudice to Note 3.2 where a rule states that materials of any heading may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression manufacture from materials of any heading, including other materials of heading No ¦ means that only materials classified in the same heading as the product of a different description than that of the product as given in column 2 of the list may be used. 4. When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more materials may be used. It does not require that all be used. Example: The rule for fabrics of heading Nos 5208 to 5212 provides that natural fibres may be used and those chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other or both. 5. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. (See also Note 6.3 below in relation to textiles). Example: The rule for prepared foods of heading No 1904 which specifically excludes the use of cereals and their derivatives does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals. However, this does not apply to products which, although they cannot be manufactured from the particular materials specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture. Example: In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn  that is the fibre stage. 6. Where, in a rule in the list, two percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore, the individual percentages must not be exceeded in relation to the particular materials they apply to. Note 4: 1. The term natural fibres is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres that have been carded, combed or otherwise processed but not spun. 2. The term natural fibres includes horsehair of heading No 0503, silk of heading Nos 5002 and 5003 as well as the wool fibres, fine or coarse animal hair of heading Nos 5101 to 5105, the cotton fibres of heading Nos 5201 to 5203 and the other vegetable fibres of heading Nos 5301 to 5305. 3. The terms textile pulp, chemical materials and paper-making materials are used in the list to describe the materials not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns. 4. The term man-made staple fibres is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of heading Nos 5501 to 5507. Note 5: 1. Where for a given product in the list a reference is made to this note, the conditions set out in column 3 shall not be applied to any basic textile materials, used in the manufacture of this product, which, taken together, represent 10 per cent or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below). 2. However, the tolerance mentioned in Note 5.1 may only be applied to mixed products which have been made from two or more basic textile materials. The following are the basic textile materials:  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile baste fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  current conducting filaments,  synthetic man-made staple fibres of polypropylene,  synthetic man-made staple fibres of polyester,  synthetic man-made staple fibres of polyamide,  synthetic man-made staple fibres of polyacrylonitrile,  synthetic man-made staple fibres of polyimide,  synthetic man-made staple fibres of polytetrafluoroethylene,  synthetic man-made staple fibres of polyphenylene sulphide,  synthetic man-made staple fibres of polyvinyl chloride,  other synthetic man-made staple fibres,  artificial man-made staple fibres of viscose,  other artificial man-made staple fibres,  yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped,  yarn made of polyurethane segmented with flexible segments of polyester whether or not gimped,  products of heading No 5605 (metallised yarn) incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film,  other products of heading No 5605. Example: A yarn of heading No 5205 made from cotton fibres of heading No 5203 and synthetic staple fibres of heading No 5506 is a mixed yarn. Therefore, non-originating synthetic staple fibres that do not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10 per cent of the yarn. Example: A woollen fabric of heading No 5112 made from woollen yarn of heading No 5107 and synthetic yarn of staple fibres of heading No 5509 is a mixed fabric. Therefore synthetic yarn which does not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) or woollen yarn that does not satisfy the origin rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning) or a combination of the two may be used provided their total weight does not exceed 10 per cent of the weight of the fabric. Example: Tufted textile fabric of heading No 5802 made from cotton yarn of heading No 5205 and cotton fabric of heading No 5210 is only a mixed product if the cotton fabric is itself a mixed fabric being made from yarns classified in two separate headings or if the cotton yarns used are themselves mixtures. Example: If the tufted textile fabric concerned had been made from cotton yarn of heading No 5205 and synthetic fabric of heading No 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is accordingly a mixed product. 3. In the case of products incorporating yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped this tolerance is 20 per cent in respect of this yarn. 4. In the case of products incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two layers of plastic film, this tolerance is 30 per cent in respect of this strip. Note 6: 1. In the case of those textile products, which are marked in the list by a footnote referring to this Introductory Note, textile trimmings and accessories which do not satisfy the rule set out in the list in column 3 for the made up products concerned may be used provided that their weight does not exceed 10 % of the total weight of all the textile materials incorporated. Textile trimmings and accessories are those classified in Chapters 50 to 63. Linings and interlinings are not being regarded as trimmings or accessories. 2. Any non-textile trimmings and accessories or other materials used which contain textiles do not have to satisfy the conditions set out in column 3 even though they fall outside the scope of Note 3.5. 3. In accordance with Note 3.5, any non-originating non-textile trimmings and accessories or other product, which do not contain any textiles, may anyway, be used freely where they cannot be made from the materials listed in column 3. For example (1), if a rule in the list says that for a particular textile item, such as a blouse, yarn must be used, this does not prevent the use of metal items, such as buttons, because they cannot be made from textile materials. 4. Where a percentage rule applies, the value of trimmings and accessories must be taken into account when calculating the value of the non-originating materials incorporated. Note 7: 1. For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the specific processes are the following: (a) Vacuum distillation; (b) Redistillation by a very thorough fractionation process (2); (c) Cracking; (d) Reforming; (e) Extraction by means of selective solvents; (f) The process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) Polymerisation; (h) Alkylation; (i) Isomerisation. 2. For the purposes of heading Nos 2710, 2711 and 2712, the specific processes are the following: (a) Vacuum distillation; (b) Redistillation by a very thorough fractionation process (2); (c) Cracking; (d) Reforming; (e) Extraction by means of selective solvents; (f) The process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) Polymerisation; (h) Alkylation; (i) Isomerisation; (j) In respect of heavy oils falling within heading No ex 2710 only, desulphurisation with hydrogen resulting in a reduction of at least 85 per cent of the sulphur content of the products processed (ASTM D 1266-59 T method); (k) In respect of products falling within heading No 2710 only, deparaffining by a process other than filtering; (l) In respect of heavy oils falling within heading No ex 2710 only, treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of heading No ex 2710 (e.g. hydrofinishing or decolourisation) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (m) In respect of fuel oils falling within heading No ex 2710 only, atmospheric distillation, on condition that less than 30 per cent of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method; (n) In respect of heavy oils other than gas oils and fuel oils falling within heading No ex 2710 only, treatment by means of a high-frequency electrical brush-discharge. 3. For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations such as cleaning, decanting, desalting, water separation, filtering, colouring, marking, obtaining a sulphur content as a result of mixing products with different sulphur contents, any combination of these operations or like operations do not confer origin. (1) This example is given for the purpose of explanation only. It is not legally binding. (2) See additional Explanatory Note 4(b) to Chapter 27 of the Combined Nomenclature. Appendix 2 List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status The products mentioned in the list may not all be covered by this Regulation. It is therefore necessary to consult the other parts of this Regulation. HS heading No Description of product Working or processing carried out on non-originating materials that confers originating status (1) (2) (3) or (4) Chapter 01 Live animals All the animals of Chapter 1 used must be wholly obtained Chapter 02 Meat and edible meat offal Manufacture in which all the materials of Chapters 1 and 2 used must be wholly obtained ex Chapter 03 Fish and crustaceans, molluscs and other aquatic invertebrates, except for: Manufacture in which all the materials of Chapter 3 used must be wholly obtained 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled of frozen Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex 0306 Crustaceans, whether in shell or not, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex 0307 Molluscs, whether in shell or not, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex Chapter 04 Dairy produce; birds' eggs; natural honey; edible products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 4 used must be wholly obtained 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa Manufacture in which:  all the materials of Chapter 4 used must be wholly obtained;  any fruit juice (except those of pineapple, lime or grapefruit) of heading No 2009 used must already be originating;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 05 Products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 5 used must be wholly obtained ex 0502 Prepared pigs', hogs' or boars' bristles and hair Cleaning, disinfecting, sorting and straightening of bristles and hair Chapter 06 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which:  all the materials of Chapter 6 used must be wholly obtained;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 07 Edible vegetables and certain roots and tubers Manufacture in which all the materials of Chapter 7 used must be wholly obtained Chapter 08 Edible fruit and nuts; peel of citrus fruits or melons Manufacture in which:  all the fruit and nuts used must be wholly obtained;  the value of any materials of Chapter 17 used does not exceed 30 % of the value of the ex-works price of the product ex Chapter 09 Coffee, tea, matÃ © and spices; except for: Manufacture in which all the materials of Chapter 9 used must be wholly obtained 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion Manufacture from materials of any heading 0902 Tea, whether or not flavoured Manufacture from materials of any heading ex 0910 Mixtures of spices Manufacture from materials of any heading Chapter 10 Cereals Manufacture in which all the materials of Chapter 10 used must be wholly obtained ex Chapter 11 Products of the milling industry; malt; starches; inulin; wheat gluten; except for: Manufacture in which all the cereals, edible vegetables, roots and tubers of heading No 0714 or fruit used must be wholly obtained ex 1106 Flour, meal and powder of the dried, shelled leguminous vegetables of heading No 0713 Drying and milling of leguminous vegetables of heading No 0708 Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder Manufacture in which all the materials of Chapter 12 used must be wholly obtained 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) Manufacture in which the value of any materials of heading No 1301 used may not exceed 50 % of the ex-works price of the product 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilage's and thickeners, whether or not modified, derived from vegetable products:  Mucilage's and thickeners, modified, derived from vegetable products Manufacture from non-modified mucilage's and thickeners  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 14 Vegetable plaiting materials; vegetable products not elsewhere specified or included Manufacture in which all the materials of Chapter 14 used must be wholly obtained ex Chapter 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animals or vegetable waxes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 1501 Pig fat (including lard) and poultry fat, other than that of heading No 0209 or 1503:  Fats from bones or waste Manufacture from materials of any heading except those of heading Nos 0203, 0206 or 0207 or bones of heading No 0506  Other Manufacture from meat or edible offal of swine of heading No 0203 or 0206 or of meat and edible offal of poultry of heading No 0207 1502 Fats of bovine animals, sheep or goats, other than those of heading No 1503  Fats from bones or waste Manufacture from materials of any heading except those of heading Nos 0201, 0202, 0204 or 0206 or bones of heading No 0506  Other Manufacture in which all the materials of Chapter 2 used must be wholly obtained 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified:  Solid fractions Manufacture from materials of any heading including other materials of heading No 1504  Other Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex 1505 Refined lanolin Manufacture from crude wool grease of heading No 1505 1506 Other animals fats and oils and their fractions, whether or not refined, but not chemically modified:  Solid fractions Manufacture from materials of any heading including other materials of heading No 1506  Other Manufacture in which all the materials of Chapter 2 used must be wholly obtained 1507 to 1515 Vegetable oils and their fractions:  Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption Manufacture in which all the materials used are classified within a heading other than that of the product  Solid fractions, except for that of jojoba oil Manufacture from other materials of heading Nos 1507 to 1515  Other Manufacture in which all the vegetable materials used must be wholly obtained 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, interesterified, reesterified or elaidinised, whether or not refined, but not further prepared Manufacture in which:  all the materials of Chapter 2 used must be wholly obtained;  all the vegetable materials used must be wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 Manufacture in which:  all the materials of Chapters 2 and 4 used must be wholly obtained;  all the vegetable materials used must be wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used ex Chapter 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates; except for: Manufacture from animals of Chapter 1. 1604 and 1605 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs; Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex Chapter 17 Sugars and sugar confectionery; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel:  Chemically pure maltose and fructose Manufacture from materials of any heading including other materials of heading No 1702  Other sugars in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product  Other Manufacture in which all the materials used must already be originating ex 1703 Molasses resulting from the extraction or refining of sugar, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1704 Sugar confectionery (including white chocolate), not containing cocoa Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product Chapter 18 Cocoa and cocoa preparations Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included:  Malt extract Manufacture from cereals of Chapter 10  Other Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which all the cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained  Containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which:  all cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained;  all the materials of Chapters 2 and 3 used must be wholly obtained 1903 Tapioca and substitutes therefore prepared from starch, in the form of flakes, grains, pearls, siftings or in similar forms Manufacture from materials of any heading except potato starch of heading No 1108 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included Manufacture:  from materials not classified within heading No 1806;  in which all the cereals and flour (except durum wheat and its derivates and Zea indurata maize) used must be wholly obtained (1);  in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture from materials of any heading except those of Chapter 11 ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants; except for: Manufacture in which all the fruit, nuts or vegetables used must be wholly obtained ex 2001 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product ex 2004 and ex 2005 Potatoes in the form of flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product 2006 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised) Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 2008  Nuts, not containing added sugar or spirit Manufacture in which the value of the originating nuts and oil seeds of heading Nos 0801, 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the product  Peanut butter; mixtures based on cereals; palm hearts; maize (corn) Manufacture in which all the materials used are classified within a heading other than that of the product  Other except for fruit and nuts cooked otherwise than by steaming or boiling in water, not containing added sugar, frozen Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 21 Miscellaneous edible preparations; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  all the chicory used must be wholly obtained 2103 Sauces and preparations therefore; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard:  Sauces and preparations therefore; mixed condiments and mixed seasonings Manufacture in which all the materials used are classified within a heading other than that of the product. However, mustard flour or meal or prepared mustard may be used  Mustard flour and meal and prepared mustard Manufacture from materials of any heading ex 2104 Soups and broths and preparations therefore Manufacture from materials of any heading except prepared or preserved vegetables of heading Nos 2002 to 2005 2106 Food preparations not elsewhere specified or included Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 22 Beverages, spirits and vinegar; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  all the grapes or any material derived from grapes used must be wholly obtained 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product;  any fruit juice used (except for pineapple, lime and grapefruit juices) must already be originating 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol. or higher; ethyl alcohol and other spirits, denatured, of any strength. Manufacture:  sing materials not classified in headings 2207 or 2208,  in which all the grapes or any materials derived from grapes used must be wholly obtained or if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol.; spirits, liqueurs and other spirituous beverages Manufacture:  from materials not classified within heading Nos 2207 or 2208,  in which all the grapes or any material derived from grapes used must be wholly obtained or if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume ex Chapter 23 Residues and waste from the food industries; prepared animal fodder; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2301 Whale meal; flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex 2303 Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Manufacture in which all the maize used must be wholly obtained ex 2306 Oil cake and other solid residues resulting from the extraction of olive oil, containing more than 3 % of olive oil Manufacture in which all the olives used must be wholly obtained 2309 Preparations of a kind used in animal feeding Manufacture in which:  all the cereals, sugar or molasses, meat or milk used must already be originating;  all the materials of Chapter 3 used must be wholly obtained ex Chapter 24 Tobacco and manufactured tobacco substitutes; except for: Manufacture in which all the materials of Chapter 24 used must be wholly obtained 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex 2403 Smoking tobacco Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex Chapter 25 Salt; sulphur; earths and stone; plastering materials, lime and cement; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2504 Natural crystalline graphite, with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex 2515 Marble, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm ex 2516 Granite, porphyry, basalt, sandstone and other monumental and building stone, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of stone (even if already sawn) of a thickness exceeding 25 cm ex 2518 Calcined dolomite Calcinations of dolomite not calcined ex 2519 Crushed natural magnesium carbonate (magnetite), in hermetically-sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead-burned (sintered) magnesia Manufacture in which all the materials used is classified within a heading other than that of the product. However, natural magnesium carbonate (magnetite) may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours, calcined or powdered Calcinations or grinding of earth colours Chapter 26 Ores, slag and ash Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex 2709 Crude oils obtained from bituminous minerals Destructive distillation of bituminous materials 2710 Petroleum oils and oils obtained from bituminous materials, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous materials, these oils being the basic constituents of the preparations Operations of refining and/or one or more specific process(es) (3) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2711 Petroleum gases and other gaseous hydrocarbons Operations of refining and/or one or more specific process(es) (3) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes and similar products obtained by synthesis or by other processes, whether or not coloured Operations of refining and/or one or more specific process(es) (3) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous materials Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2714 Bitumen and asphalt, natural; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex Chapter 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2805 Mischmetall Manufacture by electrolytic or thermal treatment in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2840 Sodium perborate Manufacture from disodium tetraborate pentahydrate Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 29 Organic chemicals; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2901 Acyclic hydrocarbons for use as power or heating fuels Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used, provided their value does not exceed 50 % of the ex-works price of the product ex 2905 Metal alcoholates of alcohols of this heading and of ethanol Manufacture from materials of any heading, including other materials of heading No 2905. However, metal alcoholates of this heading may be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2915 and 2916 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2932  Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading No 2909 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 and 2933 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2934 Nucleic acids and their salts; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932, 2933 and 2934 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products:  Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packing's for retail sale Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  Other:   human blood Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product   animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product   blood fractions other than antisera, haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product   haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product   other Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product 3003 and 3004 Medicaments (excluding goods of heading No 3002, 3005 or 3006):  Obtained from amikacin of heading No 2941 Manufacture in which all the materials used is classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex-works price of the product  Other Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex-works price of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilisers; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorous and potassium; other fertilisers; goods of this Chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for:  sodium nitrate  calcium cyanamide  potassium sulphate  magnesium potassium sulphate Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3201 Tannins and their salts, ethers, esters and other derivatives Manufacture from tanning extracts of vegetable origin Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3205 Colour lakes; preparations as specified in Note 3 to this Chapter based on colour lakes (4) Manufacture from materials of any heading, except headings Nos 3203, 3204 and 3205. However, materials from heading No 3205 may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by effleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different group (5) in this heading. However, materials of the same group may be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70 % by weight Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 3404 Artificial waxes and prepared waxes:  With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product  Other Manufacture from materials of any heading, except:  hydrogenated oils having the character of waxes of heading No 1516;  fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading No 3823;  materials of heading No 3404 However, these materials may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 35 Albuminoidal substances; modified starches; glues; enzymes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches:  Starch ethers and esters Manufacture from materials of any heading, including other materials of heading No 3505 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture from materials of any heading, except those of heading No 1108 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3507 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goods; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3701 Photographic plates and film in the flat, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitised, unexposed, whether or not in packs:  Instant print film for colour photography, in packs Manufacture in which all the materials used is classified within a heading other than heading Nos 3701 or 3702. However, materials from heading No 3702 may be used provided their value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which all the materials used are classified within a heading other than heading No 3701 or 3702. However, materials from heading Nos 3701 and 3702 may be used provided their value taken together, does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3702 Photographic film in rolls, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitised, unexposed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 or 3702 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3704 Photographic plates, film paper, paperboard and textiles, exposed but not developed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 to 3704 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 38 Miscellaneous chemical products; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3801  Colloidal graphite in suspension in oil and semi colloidal graphite; carbonaceous pastes for electrodes Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product  Graphite in paste form, being a mixture of more than 30 % by weight of graphite with mineral oils Manufacture in which the value of all the materials of heading No 3403 used does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3806 Ester gums Manufacture from resin acids Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3807 Wood pitch (wood tar pitch) Distillation of wood tar Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packing's for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordant's), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils:  Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials of heading No 3811 used does not exceed 50 % of the ex-works price of the product  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3812 Prepared rubber accelerators; compound plasticizers for rubber or plastics, not elsewhere specified or included; anti-oxidising preparations and other compound stabilisers for rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3814 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or vanish removers Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3818 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3820 Anti-freezing preparations and prepared de-icing fluids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3822 Diagnostic or laboratory reagents on a backing and prepared diagnostic or laboratory reagents, whether or not on a backing, other than those of heading No 3002 or 3006 Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols.  Industrial monocarboxylic fatty acids, acid oils from refining Manufacture in which all the materials used are classified within a heading other than that of the product  Industrial fatty alcohols Manufacture from materials of any heading including other materials of heading No 3823 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included:  The following of this heading:   Prepared binders for foundry moulds or cores based on natural resinous products   Naphthenic acids, their water insoluble salts and their esters   Sorbitol other than that of heading No 2905   Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamine's; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts   Ion exchangers   Getters for vacuum tubes   Alkaline iron oxide for the purification of gas   Ammoniacal gas liquors and spent oxide produced in coal gas purification   Sulphonaphthenic acids, their water insoluble salts and their esters   Fusel oil and Dippel's oil   Mixtures of salts having different anions   Copying pastes with a basis of gelatine, whether or not on a paper or textile backing Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3901 to 3915 Plastics in primary forms, waste, parings and scrap, of plastic; except for heading Nos ex 3907 and 3912 for which the rules are set out below:  Addition homopolymerisation products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (6) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other Manufacture in which the value of the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (6) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3907  Copolymer, made from polycarbonate and acrylonitrile-butadiene-styrene copolymer (ABS) Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product (6)  Polyester Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product and/or manufacture from polycarbonate of tetrabromo-(bisphenol A) 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms Manufacture in which the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product 3916 to 3921 Semi-manufactures and articles of plastics; except for headings Nos ex 3916, ex 3917, ex 3920 and ex 3921, for which the rules are set out below:  Flat products, further worked than only surface-worked or cut into forms other than rectangular (including square); other products, further worked than only surface-worked Manufacture in which the value of any materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other:   Addition homopolymerisation products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (6) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product   Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (6) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3916 and ex 3917 Profile shapes and tubes Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials classified within the same heading as the product does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3920  Ionomer sheet or film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralised with metal ions, mainly zinc and sodium Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Sheets of regenerated cellulose, polyamides or polyethylene Manufacture in which the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product ex 3921 Foils of plastic, metallised Manufacture from highly transparent polyester foils with a thickness of less than 23 micron (7) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3922 to 3926 Articles of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 40 Rubber and articles thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber:  Retreaded pneumatic, solid or cushion tyres, of rubber Retreading of used tyres  Other Manufacture from materials of any heading, except those of heading Nos 4011 or 4012 ex 4017 Articles of hard rubber Manufacture from hard rubber ex Chapter 41 Raw hides and skins (other than furskins) and leather; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 to 4107 Leather, without hair or wool, other than leather of heading Nos 4108 or 4109 Retanning of pre-tanned leather or Manufacture in which all the materials used are classified within a heading other than that of the product 4109 Patent leather and patent laminated leather; metallised leather Manufacture from leather of heading Nos 4104 to 4107 provided its value does not exceed 50 % of the ex-works price of the product Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk worm gut) Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 43 Furskins and artificial fur; manufactures thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4302 Tanned or dressed furskins, assembled:  Plates, crosses and similar forms Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed furskins  Other Manufacture from non-assembled, tanned or dressed furskins 4303 Articles of apparel, clothing accessories and other articles of furskin Manufacture from non-assembled tanned or dressed furskins of heading No 4302 ex Chapter 44 Wood and articles of wood; wood charcoal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4403 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or finger-jointed Planning, sanding or finger-jointing ex 4408 Veneer sheets and sheets for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled of a thickness not exceeding 6 mm, planed, sanded or finger-jointed Splicing, planning, sanding or finger-jointing ex 4409 Wood continuously shaped along any of its edges or faces, whether or not planed, sanded or finger-jointed:  Sanded or finger-jointed Sanding or finger-jointing  Beadings and mouldings Beading or moulding ex 4410 to ex 4413 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex 4415 Packing cases, boxes, crates, drums and similar packing's, of wood Manufacture from boards not cut to size ex 4416 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces ex 4418  Builders' joinery and carpentry of wood Manufacture in which all the materials used are classified within a heading other than that of the product. However, cellular wood panels, shingles and shakes may be used  Beadings and mouldings Beading or moulding ex 4421 Match splints; wooden pegs or pins for footwear Manufacture from wood of any heading except drawn wood of heading No 4409 ex Chapter 45 Cork and articles of cork; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 4503 Articles of natural cork Manufacture from cork of heading No 4501 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basket ware and wickerwork Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 47 Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacturing in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape Manufacture from paper-making materials of Chapter 47 ex Chapter 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 4909 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials not classified within heading Nos 4909 or 4911 4910 Calendars of any kind, printed, including calendar blocks:  Calendars of the perpetual type or with replaceable blocks mounted on bases other than paper or paperboard Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product  Other Manufacture from materials not classified in heading Nos 4909 or 4911 ex Chapter 50 Silk; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garneted stock), carded or combed Carding or combing of silk waste 5004 to ex 5006 Silk yarn and yarn spun from silk waste Manufacture from (8):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  other natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5007 Woven fabrics of silk or of silk waste: Manufacture from yarn (8) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5106 to 5110 Yarn of wool, of fine or coarse animal hair or of horsehair Manufacture from (8):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5111 to 5113 Woven fabrics of wool, of fine or coarse animal hair or of horsehair: Manufacture from yarn (8) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 52 Cotton; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5204 to 5207 Yarn and thread of cotton Manufacture from (8):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5208 to 5212 Woven fabrics of cotton: Manufacture from yarn (8) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5306 to 5308 Yarn of other vegetable textile fibres; paper yarn Manufacture from (8):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5309 to 5311 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn: Manufacture from yarn (8) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5401 to 5406 Yarn, monofilament and thread of man-made filaments Manufacture from (8):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5407 and 5408 Woven fabrics of man-made filament yarn: Manufacture from yarn (8) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5501 to 5507 Man-made staple fibres Manufacture from chemical materials or textile pulp 5508 to 5511 Yarn and sewing thread of man-made staple fibres Manufacture from (8):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5512 to 5516 Woven fabrics of man-made staple fibres: Manufacture from yarn (8) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof; except for: Manufacture from (8):  coir yarn,  natural fibres,  chemical materials or textile pulp, or  paper making materials 5602 Felt, whether or not impregnated, coated, covered or laminated:  Needle loom felt Manufacture from (8):  natural fibres,  chemical materials or textile pulp  Other Manufacture from (8):  natural fibres,  man-made staple fibres, or  chemical materials or textile pulp 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics:  Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textile covered  Other Manufacture from (8):  natural fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5605 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading No 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal Manufacture from (8):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5606 Gimped yarn, and strip and the like of heading No 5404 or 5405, gimped (other than those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn; loop wale-yarn Manufacture from (8):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials Chapter 57 Carpets and other textile floor coverings:  Of needle loom felt Manufacture from (8):  natural fibres, or  chemical materials or textile pulp However jute fabric may be used as backing  Of other felt Manufacture from (8):  natural fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp  Other Manufacture from yarn (8). However jute fabric may be used as backing ex Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery; except for: Manufacture from yarn (8) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5805 Hand-woven tapestries of the types gobelins, Flanders, aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up Manufacture in which all the materials used are classified within a heading other than that of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon: Manufacture from yarn 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading No 5902 Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, razing, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5904 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Manufacture from yarn (8) 5905 Textile wall coverings: Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberised textile fabrics, other than those of heading No 5902: Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio back-cloths or the like Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, razing, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5908 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas mantle fabric therefore, whether or not impregnated:  Incandescent gas mantles, impregnated Manufacture from tubular knitted gas mantle fabric  Other Manufacture in which all the materials used are classified within a heading other than that of the product 5909 to 5911 Textile articles of a kind suitable for industrial use:  Polishing discs or rings other than of felt of heading No 5911 Manufacture from yarn or waste fabrics or rags of heading No 6310  Woven fabrics, of a kind commonly used in papermaking or other technical uses, felted or not, whether or not impregnated or coated, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft of heading No 5911 Manufacture from yarn (8):  Other Manufacture from yarn (8): Chapter 60 Knitted or crocheted fabrics Manufacture from yarn (8): Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted:  Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form Manufacture from fabric  Other Manufacture from yarn (8): ex Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted; except for: Manufacture from fabric 6213 and 6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like:  Embroidered Manufacture from yarn (8) (9) Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (8)  Other Manufacture from yarn (8) (9) Making up followed by printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendaring, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted goods of heading Nos 6213 and 6214 used does not exceed 47,5 % of the ex-works price of the product 6217 Other made up clothing accessories; parts of garments or of clothing accessories, other than those of heading No 6212:  Embroidered Manufacture from yarn (8) Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (8)  Fire-resistant equipment of fabric covered with foil of aluminised polyester Manufacture from yarn (8) Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (8)  Interlinings for collars and cuffs, cut out Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6301 to 6304 Blankets, travelling rugs, bed linen etc.; curtains etc.; other furnishing articles:  Of felt, of non-wovens Manufacture from (8):  fibres, or  chemical materials or textile pulp  Other:   Embroidered Manufacture from yarn (9) (10) Manufacture from unembroidered fabric (other than knitted or crocheted) provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product   Other Manufacture from yarn (8) (9) 6305 Sacks and bags, of a kind used for the packing of goods Manufacture from yarn (8): 6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or land craft; camping goods: Manufacture from fabric 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated provided their total value does not exceed 25 % of the ex-works price of the set ex Chapter 64 Footwear, gaiters and the like; except for: Manufacture from materials of any heading except for assemblies of uppers affixed to inner soles or to other sole components of heading No 6406 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 65 Headgear and parts thereof, except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6503 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501, whether or not lined or trimmed Manufacture from yarn or textile fibres (9) 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed Manufacture from yarn or textile fibres (9) ex Chapter 66 Umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops, and parts thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex 6812 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture from materials of any heading ex 6814 Articles of mica, including agglomerated or reconstituted mica, on a support of paper, paperboard or other materials Manufacture from worked mica (including agglomerated or reconstituted mica) Chapter 69 Ceramic products Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 70 Glass and glassware; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7003, ex 7004 and ex 7005 Glass with a non-reflecting layer Manufacture from materials of heading No 7001 7006 Glass of heading No 7003, 7004 or 7005, bent, edge worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials:  glass plate substrate coated with dielectric thin film, semi conductor grade, in accordance with SEMII standards (11) Manufacture from non-coated glass plate substrate of heading No 7006  other Manufacture from materials of heading No 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading No 7001 7008 Multiple-walled insulating units of glass Manufacture from materials of heading No 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading No 7001 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass Manufacture in which all the materials used are classified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Manufacture in which all the materials used are classified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product or Hand-decoration (with the exception of silk-screen printing) of hand-blown glassware, provided the value of the hand-blown glassware does not exceed 50 % of the ex-works price of the product ex 7019 Articles (other than yarn) of glass fibres Manufacture from:  uncoloured slivers, rovings, yarn or chopped strands, or  glass wool ex Chapter 71 Natural or cultured pearls, precious or semi precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7101 Natural or cultured pearls, graded and temporarily strung for convenience of transport Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7102, ex 7103 and ex 7104 Worked precious or semi precious stones (natural, synthetic or reconstructed) Manufacture from unworked precious or semi precious stones 7106, 7108 and 7110 Precious metals:  Unwrought Manufacture from materials not classified within heading No 7106, 7108 or 7110 or Electrolytic, thermal or chemical separation of precious metals of heading No 7106, 7108 or 7110 or Alloying of precious metals of heading No 7106, 7108 or 7110 with each other or with base metals  Semi-manufactured or in powder form Manufacture from unwrought precious metals ex 7107, ex 7109 and ex 7111 Metals clad with precious metals, semi manufactured Manufacture from metals clad with precious metals, unwrought 7116 Articles of natural or cultured pearls, precious or semi precious stones (natural, synthetic or reconstructed) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7117 Imitation jewellery Manufacture in which all the materials used are classified within a heading other than that of the product or Manufacture from base metal parts, not plated or covered with precious metals, provided the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 72 Iron and steel; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading No 7201, 7202, 7203, 7204 or 7205 7208 to 7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms of heading No 7206 7217 Wire of iron or non-alloy steel Manufacture from semi finished materials of heading No 7207 ex 7218, 7219 to 7222 Semi-finished products, flat-rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms of heading No 7218 7223 Wire of stainless steel Manufacture from semi finished materials of heading No 7218 ex 7224, 7225 to 7228 Semi-finished products, flat-rolled products, hot-rolled bars and rods, in irregularly wound coils; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms of heading No 7206, 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi finished materials of heading No 7224 ex Chapter 73 Articles of iron or steel; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7301 Sheet piling Manufacture from materials of heading No 7206 7302 Railway or tramway track construction materials of iron or steel, the following: rails, checkrails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole pates (base plates), rail clips, bedplates, ties and other material specialised for jointing or fixing rails Manufacture from materials of heading No 7206 7304, 7305 and 7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading No 7206, 7207, 7218 or 7224 ex 7307 Tube or pipe fittings of stainless steel (ISO No X5CrNiMo 1712), consisting of several parts Turning, drilling, reaming, threading, deburring and sandblasting of forged blanks the value of which does not exceed 35 % of the ex-works price of the product 7308 Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frame-works, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture in which all the materials used are classified within a heading other than that of the product. However, welded angles, shapes and sections of heading No 7301 may not be used ex 7315 Skid chain Manufacture in which the value of all the materials of heading No 7315 used does not exceed 50 % of the ex-works price of the product ex Chapter 74 Copper and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7401 Copper mattes; cement copper (precipitated copper) Manufacture in which all the materials used are classified within a heading other than that of the product 7402 Unrefined copper; copper anodes for electrolytic refining Manufacture in which all the materials used are classified within a heading other than that of the product 7403 Refined copper and copper alloys, unwrought:  Refined copper Manufacture in which all the materials used are classified within a heading other than that of the product  Copper alloys and refined copper containing other elements Manufacture from refined copper, unwrought, or waste and scrap of copper 7404 Copper waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product 7405 Master alloys of copper Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 75 Nickel and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7501 to 7503 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy; unwrought nickel; nickel waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 76 Aluminium and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7601 Unwrought aluminium Manufacture in which:  all the materials used are classified within a heading other than that of the product; and  the value of all the materials used does not exceed 50 % of the ex-works price of the product or Manufacture by thermal or electrolytic treatment from unalloyed aluminium or waste and scrap of aluminium 7602 Aluminium waste or scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex 7616 Aluminium articles other than gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 77 Reserved for possible future use in HS ex Chapter 78 Lead and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7801 Unwrought lead:  Refined lead Manufacture from bullion or work lead  Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7802 may not be used 7802 Lead waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 79 Zinc and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7901 Unwrought zinc Manufacture in which all the materials used is classified within a heading other than that of the product. However, waste and scrap of heading No 7902 may not be used 7902 Zinc waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 80 Tin and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 8001 Unwrought tin Manufacture in which all the materials used is classified within a heading other than that of the product. However, waste and scrap of heading No 8002 may not be used 8002 and 8007 Tin waste and scrap; other articles of tin Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 81 Other base metals; cermets; articles thereof:  Other base metals, wrought; articles thereof Manufacture in which the value of all the materials classified within the same heading as the product used does not exceed 50 % of the ex-works price of the product  Other Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 8206 Tools of two or more of the heading Nos 8202 to 8205, put up in sets for retail sale Manufacture in which all the materials used are classified within a heading other than heading Nos 8202 to 8205. However, tools of heading Nos 8202 to 8205 may be incorporated into the set provided their value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning, or screw driving), including dies for drawing or extruding metal, and rock drilling or earth boring tools Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208 Manufacture in which all the materials used is classified within a heading other than that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture in which all the materials used is classified within a heading other than that of the product. However, handles of base metal may be used 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware Manufacture in which all the materials used is classified within a heading other than that of the product. However, handles of base metal may be used ex Chapter 83 Miscellaneous articles of base metal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 8302 Other mountings, fittings and similar articles suitable for buildings, and automatic door closers Manufacture in which all the materials used is classified within a heading other than that of the product. However, the other materials of heading No 8302 may be used provided their value does not exceed 20 % of the ex-works price of the product ex 8306 Statuettes and other ornaments, of base metal Manufacture in which all the materials used is classified within a heading other than that of the product. However, the other materials of heading No 8306 may be used provided their value does not exceed 30 % of the ex-works price of the product ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8401 Nuclear fuel elements Manufacture in which all the materials used are classified within a heading other than that of the product (12) Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the final product 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super heated water boilers Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8403 and ex 8404 Central heating boilers other than those of heading No 8402 and auxiliary plant for central heating boilers Manufacture in which all the materials used are classified within a heading other than heading No 8403 or 8404 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal combustion piston engines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8408 Compression-ignition internal combustion piston engines (diesel or semi diesel engines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8411 Turbo-jets, turbo propellers and other gas turbines Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8413 Rotary positive displacement pumps Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8414 Industrial fans, blowers and the like Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading No 8415 Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8419 Machines for wood, paper pulp and paperboard industries Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8420 Calendaring or other rolling machines, other than for metals or glass, and cylinders therefore Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight operated counting or checking machines; weighing machine weights of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8425 to 8428 Lifting, handling, loading or unloading machinery Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8429 Self-propelled bulldozers, angle dozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers:  Road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; pile-drivers and pile-extractors; snow-ploughs and snow-blowers Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the value of the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8431 Parts suitable for use solely or principally with road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8444 to 8447 Machines of these headings for use in the textile industry Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8448 Auxiliary machinery for use with machines of headings Nos 8444 and 8445 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book-sewing machines of heading No 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles:  Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg with motor Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used in assembling the head (without motor) does not exceed the value of the originating materials used;  the thread tension, crochet and zigzag mechanisms used are already originating  Other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8456 to 8466 Machine-tools and machines and their parts and accessories of headings Nos 8456 to 8466 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8469 to 8472 Office machines (for example, typewriters, calculating machines, automatic data processing machines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8482 Ball or roller bearings Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packing's; mechanical seals Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles; except for: Manufacture in which  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8503 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8502 Electric generating sets and rotary converters Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8501 or 8503, taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8504 Power supply units for automatic data-processing machines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8518 Microphones and stands therefore; loudspeakers, whether or not mounted in their enclosures; audio-frequency electric amplifiers; electric sound amplifier sets Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8519 Turntables (record-decks), record-players, cassette- players and other sound reproducing apparatus, not incorporating a sound recording device Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8522 Parts and accessories suitable for use solely or principally with the apparatus of heading Nos 8519 to 8521 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37:  Matrices and masters for the production of records Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8523 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras; still image video cameras and other video camera recorders Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8527 Reception apparatus for radio-telephony, radio-telegraphy or radio broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8528 Reception apparatus for television, whether or not incorporating radio broadcast receivers or sound or video recording or reproducing apparatus; video monitors and video projectors Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528:  Suitable for use solely or principally with video recording or reproducing apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8535 and 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading No 8517 Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8541 Diodes, transistors and similar semi conductor devices, except wafers not yet cut into chips Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8542 Electronic integrated circuits and micro assemblies Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8541 or 8542, taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating materials apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly other than insulators of heading No 8546; electrical conduit tubing and joints therefore, of base metal lined with insulating material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electro-mechanical) traffic signalling equipment of all kinds; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8608 Railway or tramway track fixtures and fittings; mechanical (including electro-mechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 87 Vehicles other than railway or tramway rolling-stock, and parts and accessories thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8710 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars:  With reciprocating internal combustion piston engine of a cylinder capacity:   Not exceeding 50 cc Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex- works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 20 % of the ex-works price of the product   Exceeding 50 cc Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8712 Bicycles without ball bearings Manufacture from materials not classified in heading No 8714 Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8715 Baby carriages and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8716 Trailers and semi trailers; other vehicles, not mechanically propelled; parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 88 Aircraft, spacecraft, and parts thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8804 Rotochutes Manufacture from materials of any heading including other materials of heading No 8804 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8805 Aircraft launching gear; deck-arrestor or similar gear; ground flying trainers; parts of the foregoing articles Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Chapter 89 Ships, boats and floating structures Manufacture in which all the materials used are classified within a heading other than that of the product. However, hulls of heading No 8906 may not be used Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading No 8544; sheets and plates of polarising material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 9005 Binoculars, monocular, other optical telescopes, and mountings therefore, except for astronomical refracting telescopes and mountings therefore Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than electrically ignited flashbulbs Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or micro projection Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9015 Surveying (including photogram metrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9016 Balances of a sensitivity of 5 cg or better, with or without weights Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments:  Dentists' chairs incorporating dental appliances or dentists' spittoons Manufacture from materials of any heading, including other materials of heading No 9018 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading No 9014, 9015, 9028 or 9032 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9027 Instruments and apparatus for physical or chemical analysis (for example, Polari meters, refract meters, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefore:  Parts and accessories Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9029 Revolution counters, production counters, taximeters, mileometers, pedometers and the like; speed indicators and tachometers, other than those of heading Nos 9014 or 9015; stroboscopes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading No 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionising radiations Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this Chapter; profile projectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this Chapter) for machines, appliances, instruments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 91 Clocks and watches and parts thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9105 Other clocks Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9109 Clock movements, complete and assembled Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 9114 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9111 Watch cases and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets, and parts thereof:  Of base metal, whether or not gold- or silver-plated, or of metal clad with precious metal Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 92 Musical instruments; parts and accessories of such articles Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Chapter 93 Arms and ammunition; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like; prefabricated buildings; except for: Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 9401 and ex 9403 Base metal furniture, incorporating unstuffed cotton cloth of a weight of 300 g/m2 or less Manufacture in which all the materials used are classified in a heading other than that of the product or Manufacture from cotton cloth already made up in a form ready for use of heading No 9401 or 9403, provided:  its value does not exceed 25 % of the ex-works price of the product;  all the other materials used are already originating and are classified in a heading other than heading No 9401 or 9403 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 9503 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9506 Golf clubs and parts thereof Manufacture in which all the materials used is classified within a heading other than that of the product. However, roughly shaped blocks for making golf club heads may be used ex Chapter 96 Miscellaneous manufactured articles; except for: Manufacture in which all the materials used is classified within a heading other than that of the product ex 9601 and ex 9602 Articles of animal, vegetable or mineral carving materials Manufacture from worked carving materials of the same heading ex 9603 Brooms and brushes (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorised, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule, which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided their total value does not exceed 15 % of the ex-works price of the set 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles; button blanks Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 9608 Ball-points pens; felt-tipped and other porous-tipped pens and markers; fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; penholders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 Manufacture in which all the materials used are classified within a heading other than that of the product. However, nibs or nib-points classified within the same heading may be used 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9613 Lighters with piezo-igniter Manufacture in which the value of all the materials of heading No 9613 used does not exceed 30 % of the ex-works price of the product ex 9614 Smoking pipes and pipe bowls Manufacture from roughly shaped blocks Chapter 97 Works of art, collectors' pieces and antiques Manufacture in which all the materials used are classified within a heading other than that of the product (1) The exception concerning the Zea indurata maize is applicable until 31.12.2002. (2) For the special conditions relating to specific processes see Introductory Notes 7.1 and 7.3. (3) For the special conditions relating to specific processes see Introductory Note 7.2. (4) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations, provided they are not classified in another heading in Chapter 32. (5) A group is regarded as any part of the heading separated from the rest by a semi colon. (6) In the case of the products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (7) The following foils shall be considered as highly transparent: foils, the optical dimming of which - measured according to ASTM-D 1003-16 by Gardner Hazemeter (i.e. Hazefactor) - is less than 2 percent. (8) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (9) See Introductory Note 6. (10) For knitted or crocheted articles, not elastic or rubberized, obtained by sewing or assembly pieces of knitted or crocheted fabrics (cut out or knitted directly to shape), see Introductory Note 6. (11) SEMII-Semiconductor Equipment and Materials Institute Incorporated (12) This rule shall apply until 31 December 2005. Appendix 2A Derogations from the list of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status, accordingly to Article 4 of this Annex The products mentioned in the list may not all be covered by the Regulation. It is therefore necessary to consult the other parts of the Regulation. Common provisions 1. For the products described in the table below, the following rules may also apply instead of the rules set out in Appendix 2. 2. A proof of origin issued or made out pursuant to this Appendix shall contain the following statement in English: Derogation  Appendix 2A of Annex II of Council Regulation (EC) No 1528/2007  Materials of HS heading No ¦ originating from ¦ used. These statements shall be contained in box 7 of movement certificates EUR.1 referred to in Article 17 of Annex II of Council Regulation (EC) No 1528/2007, or shall be added to the invoice declaration referred to in Articles 14 and 19 of Annex II of Council Regulation (EC) No 1528/2007. 3. The ACP States and the Member States shall take the measures necessary on their part to implement this Appendix. HS heading Description of product Working or processing, carried out on non-originating materials, which confers originating status ex Chapter 4 Dairy produce,  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which all the materials of Chapter 4 used are wholly obtained Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which all the materials of Chapter 6 used are wholly obtained. ex Chapter 8 Edible fruit and nuts; peel of citrus fruits or melons,  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which all the materials of Chapter 8 used are wholly obtained, 1101 Wheat or meslin flour Manufacture from materials of any heading except that of the product Chapter 12 Oil seed, oleaginous fruits; miscellaneous grain, seed, fruit; industrial or medical plants; straw and fodder Manufacture from materials of any heading except that of the product 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) Manufacture in which the value of all the materials of heading 1301 used does not exceed 60 % of the ex-works price of the product ex 1302 Vegetable saps and extracts; pectics substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  other than mucilages and thickeners, modified, derived from vegetable products Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex 1506 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified;  other than solid fractions Manufacture from materials of any heading except that of the product ex 1507 to ex 1515 Vegetable oils and their fractions:  Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption Manufacture from materials of any subheading except that of the product  other than olive oils under headings 1509 and 1510 Manufacture from materials of any heading except that of the product ex 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared:  fats and oils and their fractions of hydrogenated castor oil, so called opal wax Manufacture from materials classified in a heading other than that of the product ex Chapter 18 Cocoa and cocoa preparations,  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture from materials of any heading, except that of the product ex 1901 Food preparations of flour, groats, meal, starch or malt extract, not containing cocoa in more than 40 % by weight calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading 0401 to 0404, not containing cocoa in more than 5 % by weight calculated on a totally defatted basis, not elsewhere specified or included.  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture from materials of any heading, except that of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared  containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which all the products of Chapter 11 used are originating  containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which:  all the products of Chapter 11 used are originating,  all the materials of Chapters 2 and 3 used are wholly obtained 1903 Tapioca and substitutes thereof prepared from starch, in the form of flakes, grains, pearls, sifting or similar forms:  with a content of materials of heading 1108.13 (potato starch) not more than 20 % by weight Manufacture from materials of any heading, except that of the product 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked or otherwise prepared, not elsewhere specified or included:  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture:  from materials of any heading, except those of heading 1806,  in which all the products of Chapter 11 used are originating 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture in which all the products of Chapter 11 used are originating ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants:  from materials other than those of subheading 0711 51  from materials other than of headings 2002, 2003, 2008 and 2009  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex Chapter 21 Miscellaneous edible preparations:  with a content of materials of Chapters 4 and 17 not more than 20 % by weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex Chapter 23 Residues and waste from the food industries; prepared animal fodder:  with a content of maize or materials of Chapters 2, 4 and 17 not more than 20 % by weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product Appendix 3 Form for movement certificate 1. Movement certificates EUR.1 shall be made out on the form of which a specimen appears in this Appendix. This form shall be printed in one or more of the languages in which the Regulation is drawn up. Certificates shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State if they are handwritten, they shall be completed in ink and in capital letters. 2. Each certificate shall measure 210 Ã  297mm, a tolerance of up to plus 8mm or minus 5 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 3. The exporting States may reserve the right to print the certificates themselves or may have them printed by approved printers. In the latter case each certificate must include a reference to such approval. Each certificate must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. Appendix 4 Invoice declaration The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (1)) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (2). Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera no ¦ (1)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolli kinnitus nr ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (1)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version L'exportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re no ¦ (1)) dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2). Italian version L'esportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ¦ (1)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme no ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardintÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr. ¦ (1)) deklaruoja, kad, jeigu kitaip aiÃ ¡kiai nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©rtelmÃ ± jelzÃ ©s hianyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana Nru ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie. Portuguese version O exportador dos produtos cobertos pelo presente documento (autorizaÃ §Ã £o aduaneira n.o ¦ (1)), declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Romanian version Exportatorul produselor ce fac obiectul acestui document (autorizaÃ £ia vamalÃ  nr. ¦ (1)) declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ £ialÃ  ¦ (2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t. ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa N:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). ¦ (3) (Place and date) ¦ (4) (Signature of the exporter; in addition the name of the person signing the declaration has to be indicated in clear script) (1) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products has to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 41 of the Annex, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM. (3) These indications may be omitted if the information is contained on the document itself. (4) See Article 19(5) of this Annex. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. Appendix 5A Supplier declaration for products having preferential origin status I, the undersigned, declare that the goods listed on this invoice ¦ (1) were produced in ¦ (2) and satisfy the rules of origin governing preferential trade between the ACP States and the European Community. I undertake to make available to the customs authorities, if required, evidence in support of this declaration. ¦ (3) ¦ (4) ¦ (5) Note The abovementioned text, suitably completed in conformity with the footnotes below, constitutes a supplier's declaration. The footnotes do not have to be reproduced. (1)  If only some of the goods listed on the invoice are concerned they should be clearly indicated or marked and this marking entered on the declaration as follows: ¦ listed on this invoice and marked ¦ were produced ¦  If a document other than an invoice or an annex to the invoice is used (see Article 26(3)), the name of the document concerned shall be mentioned instead of ¦ the word invoice (2) The Community, Member State, ACP State or OCT. Where an ACP State or an OCT is given, a reference must also be made to the Community customs office holding any EUR.1 (s) concerned, giving the No of the certificate(s) concerned and, if possible, the relevant customs entry No involved. (3) Place and date (4) Name and function in company (5) Signature Appendix 5B Supplier declaration for products not having preferential original status I, the undersigned, declare that the goods listed on this invoice ¦ (1) were produced in ¦ (2) and incorporate the following components or materials which do not have ACP, OCT or Community origin for preferential trade: ¦ (3) ¦ (4) ¦ (5) ¦ ¦ (6) I undertake to make available to the customs authorities, if required, evidence in support of this declaration. ¦ (7) ¦ (8) ¦ (9) Note The abovementioned text, suitably completed in conformity with the footnotes below, constitutes a supplier's declaration. The footnotes do not have to be reproduced. (1)  If only some of the goods listed on the invoice are concerned they should be clearly indicated or marked and this marking entered on the declaration as follows: ¦ listed on this invoice and marked ¦ were produced ¦  If a document other than an invoice or an annex to the invoice is used (see Article 26(3)), the name of the document concerned shall be mentioned instead of ¦ the word invoice (2) The Community, Member State, ACP State, OCT or South Africa. (3) Description is to be given in all cases. The description must be adequate and should be sufficiently detailed to allow the tariff classification of the goods concerned to be determined. (4) Customs values to be given only if required. (5) Country of origin to be given only if required. The origin to be given must be a preferential origin, all other origins to be given as third country. (6) and have undergone the following processing in [the Community] [Member State] [ACP State] [OCT] [South Africa] ¦, to be added with a description of the processing carried out if this information is required. (7) Place and date (8) Name and function in company (9) Signature Appendix 6 Information Certificate 1. The form of information certificate given in this Appendix shall be used and be printed in one or more of the official languages in which the Regulation is drawn up and in accordance with the provisions of the domestic law of the exporting State. Information certificates shall be completed in one of those languages; if they are handwritten, they shall be completed in ink in capital letters. They shall bear a serial number, whether or not printed, by which they can be identified. 2. The information certificate shall measure 210 Ã  297 mm, a tolerance of up to plus 8mm or minus 5 mm in the length may be allowed. The paper must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. 3. The national administrators may reserve the right to print the forms themselves or may have them printed by printers approved by them. In the latter case, each form must include a reference to such approval. The forms shall bear the name and address of the printer or a mark by which the printer can be identified. Appendix 7 Products to which Article 6(5) of this Annex shall not be applicable Industrial Products (1) CN code 96 Motor cars and other motor vehicles 87031010 87031090 87032110 87032190 87032211 87032219 87032290 87032311 87032319 87032390 87032410 87032490 87033110 87033190 87033211 87033219 87033290 87033311 87033319 87033390 87039010 87039090 Chassis fitted with engines 87060011 87060019 87060091 87060099 Bodies (including cabs), for the motor vehicles 87071010 87071090 87079010 87079090 Parts and accessories of the motor vehicles 87081010 87081090 87082110 87082190 87082910 87082990 87083110 87083191 87083199 87083910 87083990 87084010 87084090 87085010 87085090 87086010 87086091 87086099 87087010 87087050 87087091 87087099 87088010 87088090 87089110 87089190 87089210 87089290 87089310 87089390 87089410 87089490 87089910 87089930 87089950 87089992 87089998 Industrial Products (2) Unwrought aluminium 76011000 76012010 76012091 76012099 Aluminium powders and flakes 76031000 76032000 Agricultural Products (1) Live horses, asses, mules and hinnies 01012010 Milk and cream, not concentrated 04011010 04011090 04012011 04012019 04012091 04012099 04013011 04013019 04013031 04013039 04013091 04013099 Buttermilk, curdled milk and cream, yogurt, kephir 04031011 04031013 04031019 04031031 04031033 04031039 Potatoes, fresh or chilled 07019051 Leguminous vegetables, shelled or unshelled, fresh or chilled 07081020 07081095 Other vegetables, fresh or chilled 07095190 07096010 Vegetables (uncooked or cooked by steaming or boiled) 07108095 Vegetables provisionally preserved 07111000 07113000 07119060 07119070 Dates, figs, pineapples, avocados, guavas, mangoes 08042090 08043000 08044020 08044090 08044095 Grapes, fresh or dried 08061029 (3) (12) 08062011 08062012 08062018 Melons (including watermelons) and papaws (papayas) 08071100 08071900 Apricots, cherries, peaches (including nectarines) 08093011 (5) (12) 08093051 (6) (12) Other fruit, fresh 08109040 08109085 Fruit and nuts, provisionally preserved 08121000 08122000 08129050 08129060 08129070 08129095 Fruit, dried 08134010 08135015 08135019 08135039 08135091 08135099 Pepper of the genus Piper; dried or crushed 09042010 Soya-bean oil and its fractions 15071010 15071090 15079010 15079090 Sunflower-seed, safflower or cotton-seed oil 15121110 15121191 15121199 15121910 15121991 15121999 15122110 15122190 15122910 15122990 Rape, colza or mustard oil and fractions thereof 15141010 15141090 15149010 15149090 Fruit, nuts and other edible parts of plants 20081959 Fruit juices (including grape must) 20092099 20094099 20098099 Unmanufactured tobacco; tobacco refuse 24011010 24011020 24011041 24011049 24011060 24012010 24012020 24012041 24012060 24012070 Agricultural Products (2) Cut flowers and flower buds 06031055 06031061 06031069 (11) Onions, shallots, garlic, leeks 07031011 07031019 07031090 07039000 Cabbages, cauliflowers, kohlrabi, kale and similar 07041005 07041010 07041080 07042000 07049010 07049090 Lettuce (Lactuca sativa) and chicory 07051105 07051110 07051180 07051900 07052100 07052900 Carrots, turnips, salad beetroot, salsify, celeriac 07061000 07069005 07069011 07069017 07069030 07069090 Leguminous vegetables, shelled or unshelled, fresh or chilled 07081090 07082020 07082090 07082095 07089000 Other vegetables, fresh or chilled 07091030 (12) 07093000 07094000 07095110 07095150 07097000 07099010 07099020 07099040 07099050 07099090 Vegetables (uncooked or cooked by steaming or boiled) 07101000 07102100 07102200 07102900 07103000 07108010 07108051 07108061 07108069 07108070 07108080 07108085 07109000 Vegetables provisionally preserved 07112010 07114000 07119040 07119090 Dried vegetables, whole, cut, sliced, broken 07122000 07123000 07129030 07129050 07129090 Manioc, arrowroot, salep, Jerusalem artichokes 07149011 07149019 Other nuts, fresh or dried, whether or not shelled 08021190 08022100 08022200 08024000 Bananas, including plantains, fresh or dried 08030011 08030090 Dates, figs, pineapples, avocados, guavas, mangoes 08042010 Citrus fruit, fresh or dried 08052021 (1) (12) 08052023 (1) (12) 08052025 (1) (12) 08052027 (1) (12) 08052029 (1) (12) 08053090 08059000 Grapes, fresh or dried 08061095 08061097 Apples, pears and quinces, fresh 08081010 (12) 08082010 (12) 08082090 Apricots, cherries, peaches (including nectarines) 08091010 (12) 08091050 (12) 08092019 (12) 08092029 (12) 08093011 (7) (12) 08093019 (12) 08093051 (8) (12) 08093059 (12) 08094040 (12) Other fruit, fresh 08101005 08102090 08103010 08103030 08103090 08104090 08105000 Fruit and nuts, uncooked or cooked by steaming 08112011 08112031 08112039 08112059 08119011 08119019 08119039 08119075 08119080 08119095 Fruit and nuts, provisionally preserved 08129010 08129020 Fruit, dried 08132000 Wheat and meslin 10019010 Buckwheat, millet and canary seed; other cereals 10081000 10082000 10089090 Flour, meal, powder, flakes, granules and pellets 11051000 11052000 Flour, meal and powder of the dried leguminous vegetables 11061000 11063010 11063090 Fats and oils and their fractions, of fish 15043011 Other prepared or preserved meat, meat offal 16022011 16022019 16023111 16023119 16023130 16023190 16023219 16023230 16023290 16023929 16023940 16023980 16024190 16024290 16029031 16029072 16029076 Vegetables, fruit, nuts and other edible parts 20011000 20012000 20019050 20019065 20019096 Mushrooms and truffles, prepared or preserved 20031020 20031030 20031080 20032000 Other vegetables prepared or preserved otherwise 20041010 20041099 20049050 20049091 20049098 Other vegetables prepared or preserved otherwise 20051000 20052020 20052080 20054000 20055100 20055900 Vegetables, fruit, nuts, fruit-peel 20060031 20060035 20060038 20060099 Jams, fruit jellies, marmalades, fruit or nut puree 20071091 20079993 Fruit, nuts and other edible parts of plants 20081194 20081198 20081919 20081995 20081999 20082051 20082059 20082071 20082079 20082091 20082099 20083011 20083039 20083051 20083059 20084011 20084021 20084029 20084039 20086011 20086031 20086039 20086059 20086069 20086079 20086099 20087011 20087031 20087039 20087059 20088011 20088031 20088039 20088050 20088070 20088091 20088099 20089923 20089925 20089926 20089928 20089936 20089945 20089946 20089949 20089953 20089955 20089961 20089962 20089968 20089972 20089974 20089979 20089999 Fruit juices (including grape must) 20091119 20091191 20091919 20091991 20091999 20092019 20092091 20093019 20093031 20093039 20093051 20093055 20093091 20093095 20093099 20094019 20094091 20098019 20098050 20098061 20098063 20098073 20098079 20098083 20098084 20098086 20098097 20099019 20099029 20099039 20099041 20099051 20099059 20099073 20099079 20099092 20099094 20099095 20099096 20099097 20099098 Other fermented beverages (for example, cider) 22060010 Wine lees; argol 23070019 Vegetable materials and vegetable waste 23089019 Agricultural Products (3) Live swine 01039110 01039211 01039219 Live sheep and goats 01041030 01041080 01042090 Live poultry, that is to say, fowls of the species 01051111 01051119 01051191 01051199 01051200 01051920 01051990 01059200 01059300 01059910 01059920 01059930 01059950 Meat of swine, fresh, chilled or frozen 02031110 02031211 02031219 02031911 02031913 02031915 02031955 02031959 02032110 02032211 02032219 02032911 02032913 02032915 02032955 02032959 Meat of sheep or goats, fresh, chilled or frozen 02041000 02042100 02042210 02042230 02042250 02042290 02042300 02043000 02044100 02044210 02044230 02044250 02044290 02044310 02044390 02045011 02045013 02045015 02045019 02045031 02045039 02045051 02045053 02045055 02045059 02045071 02045079 Meat and edible offal 02071110 02071130 02071190 02071210 02071290 02071310 02071320 02071330 02071340 02071350 02071360 02071370 02071399 02071410 02071420 02071430 02071440 02071450 02071460 02071470 02071499 02072410 02072490 02072510 02072590 02072610 02072620 02072630 02072640 02072650 02072660 02072670 02072680 02072699 02072710 02072720 02072730 02072740 02072750 02072760 02072770 02072780 02072799 02073211 02073215 02073219 02073251 02073259 02073290 02073311 02073319 02073351 02073359 02073390 02073511 02073515 02073521 02073523 02073525 02073531 02073541 02073551 02073553 02073561 02073563 02073571 02073579 02073599 02073611 02073615 02073621 02073623 02073625 02073631 02073641 02073651 02073653 02073661 02073663 02073671 02073679 02073690 Pig fat, free of lean meat, and poultry fat 02090011 02090019 02090030 02090090 Meat and edible meat offal, salted, in brine 02101111 02101119 02101131 02101139 02101190 02101211 02101219 02101290 02101910 02101920 02101930 02101940 02101951 02101959 02101960 02101970 02101981 02101989 02101990 02109011 02109019 02109021 02109029 02109031 02109039 Milk and cream, concentrated 04029111 04029119 04029131 04029139 04029151 04029159 04029191 04029199 04029911 04029919 04029931 04029939 04029991 04029999 Buttermilk, curdled milk and cream, yogurt, kephir 04039051 04039053 04039059 04039061 04039063 04039069 Whey, whether or not concentrated 04041048 04041052 04041054 04041056 04041058 04041062 04041072 04041074 04041076 04041078 04041082 04041084 Cheese and curd 04061020 (11) 04061080 (11) 04062090 (11) 04063010 (11) 04063031 (11) 04063039 (11) 04063090 (11) 04064090 (11) 04069001 (11) 04069021 (11) 04069050 (11) 04069069 (11) 04069078 (11) 04069086 (11) 04069087 (11) 04069088 (11) 04069093 (11) 04069099 (11) Birds' eggs, in shell, fresh, preserved or cooked 04070011 04070019 04070030 Birds' eggs, not in shell, and egg yolks, fresh 04081180 04081981 04081989 04089180 04089980 Natural honey 04090000 Tomatoes, fresh or chilled 07020015 (12) 07020020 (12) 07020025 (12) 07020030 (12) 07020035 (12) 07020040 (12) 07020045 (12) 07020050 (12) Cucumbers and gherkins, fresh or chilled 07070010 (12) 07070015 (12) 07070020 (12) 07070025 (12) 07070030 (12) 07070035 (12) 07070040 (12) 07070090 Other vegetables, fresh or chilled 07091010 (12) 07091020 (12) 07092000 07099039 07099075 (12) 07099077 (12) 07099079 (12) Vegetables provisionally preserved 07112090 Dried vegetables, whole, cut, sliced, broken 07129019 Manioc, arrowroot, salep, Jerusalem artichokes 07141010 07141091 07141099 07142090 Citrus fruit, fresh or dried 08051037 (2) (12) 08051038 (2) (12) 08051039 (2) (12) 08051042 (2) (12) 08051046 (2) (12) 08051082 08051084 08051086 08052011 (12) 08052013 (12) 08052015 (12) 08052017 (12) 08052019 (12) 08052021 (10) (12) 08052023 (10) (12) 08052025 (10) (12) 08052027 (10) (12) 08052029 (10) (12) 08052031 (12) 08052033 (12) 08052035 (12) 08052037 (12) 08052039 (12) Grapes, fresh or dried 08061021 (12) 08061029 (4) (12) 08061030 (12) 08061050 (12) 08061061 (12) 08061069 (12) 08061093 Apricots, cherries, peaches (including nectarines) 08091020 (12) 08091030 (12) 08091040 (12) 08092011 (12) 08092021 (12) 08092031 (12) 08092039 (12) 08092041 (12) 08092049 (12) 08092051 (12) 08092059 (12) 08092061 (12) 08092069 (12) 08092071 (12) 08092079 (12) 08093021 (12) 08093029 (12) 08093031 (12) 08093039 (12) 08093041 (12) 08093049 (12) 08094020 (12) 08094030 (12) Other fruit, fresh 08101010 08101080 08102010 Fruit and nuts, uncooked or cooked by steaming 08111011 08111019 Wheat and meslin 10011000 10019091 10019099 Rye 10020000 Barley 10030010 10030090 Oats 10040000 Buckwheat, millet and canary seed; other cereals 10089010 Wheat or meslin flour 11010011 11010015 11010090 Cereal flours other than of wheat or meslin 11021000 11029010 11029030 11029090 Cereal groats, meal and pellets 11031110 11031190 11031200 11031910 11031930 11031990 11032100 11032910 11032920 11032930 11032990 Cereal grains otherwise worked 11041110 11041190 11041210 11041290 11041910 11041930 11041999 11042110 11042130 11042150 11042190 11042199 11042220 11042230 11042250 11042290 11042292 11042299 11042911 11042915 11042919 11042931 11042935 11042939 11042951 11042955 11042959 11042981 11042985 11042989 11043010 Flour, meal and powder of the dried leguminous vegetables 11062010 11062090 Malt, whether or not roasted 11071011 11071019 11071091 11071099 11072000 Locust beans, seaweeds and other algae, sugar beet 12129120 12129180 Pig fat (including lard) and poultry fat 15010019 Olive oil and its fractions, whether or not refined 15091010 15091090 15099000 Other oils and their fractions 15100010 15100090 Degras 15220031 15220039 Sausages and similar products, of meat, meat offal 16010091 16010099 Other prepared or preserved meat, meat offal 16021000 16022090 16023211 16023921 16024110 16024210 16024911 16024913 16024915 16024919 16024930 16024950 16024990 16025031 16025039 16025080 16029010 16029041 16029051 16029069 16029074 16029078 16029098 Other sugars, including chemically pure lactose 17021100 17021900 Pasta, whether or not cooked or stuffed 19022030 Jams, fruit jellies, marmalades, fruit or nut puree 20071099 20079190 20079991 20079998 Fruit, nuts and other edible parts of plants 20082011 20082031 20083019 20083031 20083079 20083091 20083099 20084019 20084031 20085011 20085019 20085031 20085039 20085051 20085059 20086019 20086051 20086061 20086071 20086091 20087019 20087051 20088019 20089216 20089218 20089921 20089932 20089933 20089934 20089937 20089943 Fruit juices (including grape must) 20091111 20091911 20092011 20093011 20093059 20094011 20095010 20095090 20098011 20098032 20098033 20098035 20099011 20099021 20099031 Food preparations not elsewhere specified 21069051 Wine of fresh grapes, including fortified wines 22041019 (11) 22041099 (11) 22042110 22042181 22042182 22042198 22042199 22042910 22042958 22042975 22042998 22042999 22043010 22043092 (12) 22043094 (12) 22043096 (12) 22043098 (12) Undenatured ethyl alcohol 22082040 Bran, sharps and other residues 23023010 23023090 23024010 23024090 Oil-cake and other solid residues 23069019 Preparations of a kind used in animal feeding 23091013 23091015 23091019 23091033 23091039 23091051 23091053 23091059 23091070 23099033 23099035 23099039 23099043 23099049 23099051 23099053 23099059 23099070 Albumins 35021190 35021990 35022091 35022099 Agricultural Products (4) Buttermilk, curdled milk and cream, yogurt, kephir 04031051 04031053 04031059 04031091 04031093 04031099 04039071 04039073 04039079 04039091 04039093 04039099 Butter and other fats and oils derived from milk 04052010 04052030 Vegetable saps and extracts; pectic substances 13022010 13022090 Margarine 15171010 15179010 Other sugars, including chemically pure lactose 17025000 17029010 Sugar confectionery (including white chocolate) 17041011 17041019 17041091 17041099 17049010 17049030 17049051 17049055 17049061 17049065 17049071 17049075 17049081 17049099 Chocolate and other food preparations 18061015 18061020 18061030 18061090 18062010 18062030 18062050 18062070 18062080 18062095 18063100 18063210 18063290 18069011 18069019 18069031 18069039 18069050 18069060 18069070 18069090 Malt extract; food preparations of flour, meal 19011000 19012000 19019011 19019019 19019099 Pasta, whether or not cooked or stuffed 19021100 19021910 19021990 19022091 19022099 19023010 19023090 19024010 19024090 Tapioca and substitutes 19030000 Prepared foods 19041010 19041030 19041090 19042010 19042091 19042095 19042099 19049010 19049090 Bread, pastry, cakes, biscuits 19051000 19052010 19052030 19052090 19053011 19053019 19053030 19053051 19053059 19053091 19053099 19054010 19054090 19059010 19059020 19059030 19059040 19059045 19059055 19059060 19059090 Vegetables, fruit, nuts 20019040 Other vegetables 20041091 Other vegetables 20052010 Fruit, nuts and other edible parts of plants 20089985 20089991 Fruit juices (including grape must) 20098069 Extracts, essences and concentrates, of coffee 21011111 21011119 21011292 21011298 21012098 21013011 21013019 21013091 21013099 Yeasts (active or inactive) 21021010 21021031 21021039 21021090 21022011 Sauces and preparations therefore; mixed condiments 21032000 Ice cream and other edible ice 21050010 21050091 21050099 Food preparations not elsewhere specified or included 21061020 21061080 21069010 21069020 21069098 Waters, including mineral waters and aerated water 22029091 22029095 22029099 Vinegar and substitutes for vinegar 22090011 22090019 22090091 22090099 Acyclic alcohols and their halogenated derivatives 29054300 29054411 29054419 29054491 29054499 29054500 Mixtures of odoriferous substances and mixtures 33021010 33021021 33021029 Finishing agents, dye carriers 38091010 38091030 38091050 38091090 Prepared binders for foundry moulds or cores 38246011 38246019 38246091 38246099 Agricultural Products (5) Cut flowers and flower buds 06031015 (11) 06031029 (11) 06031051 (11) 06031065 (11) 06039000 (11) Fruit and nuts, uncooked or cooked by steaming 08111090 (11) Fruit, nuts and other edible parts of plants 20084051 (11) 20084059 (11) 20084071 (11) 20084079 (11) 20084091 (11) 20084099 (11) 20085061 (11) 20085069 (11) 20085071 (11) 20085079 (11) 20085092 (11) 20085094 (11) 20085099 (11) 20087061 (11) 20087069 (11) 20087071 (11) 20087079 (11) 20087092 (11) 20087094 (11) 20087099 (11) 20089259 (11) 20089272 (11) 20089274 (11) 20089278 (11) 20089298 (11) Fruit juices (including grape must) 20091199 (11) 20094030 (11) 20097011 (11) 20097019 (11) 20097030 (11) 20097091 (11) 20097093 (11) 20097099 (11) Wine of fresh grapes, including fortified wines 22042179 (11) 22042180 (11) 22042183 (11) 22042184 (11) Agricultural Products (6) Live bovine animals 01029005 01029021 01029029 01029041 01029049 01029051 01029059 01029061 01029069 01029071 01029079 Meat of bovine animals, fresh or chilled: 02011000 02012020 02012030 02012050 02012090 02013000 Meat of bovine animals, frozen 02021000 02022010 02022030 02022050 02022090 02023010 02023050 02023090 Edible offal of bovine animals, swine, sheep, goats 02061095 02062991 02062999 Meat and edible meat offal, salted, in brine 02102010 02102090 02109041 02109049 02109090 Milk and cream, concentrated 04021011 04021019 04021091 04021099 04022111 04022117 04022119 04022191 04022199 04022911 04022915 04022919 04022991 04022999 Buttermilk, curdled milk and cream, yogurt, kephir 04039011 04039013 04039019 04039031 04039033 04039039 Whey, whether or not concentrated 04041002 04041004 04041006 04041012 04041014 04041016 04041026 04041028 04041032 04041034 04041036 04041038 04049021 04049023 04049029 04049081 04049083 04049089 Butter and other fats and oils derived from milk 04051011 04051030 04051050 04051090 04052090 04059010 04059090 Cut flowers and flower buds 06031011 06031013 06031021 06031025 06031053 Other vegetables, fresh or chilled 07099060 Vegetables (uncooked or cooked by steaming or boiling) 07104000 Vegetables provisionally preserved 07119030 Bananas, including plantains, fresh or dried 08030019 Citrus fruit, fresh or dried 08051001 (12) 08051005 (12) 08051009 (12) 08051011 (12) 08051015 (2) 08051019 (2) 08051021 (2) 08051025 (12) 08051029 (12) 08051031 (12) 08051033 (12) 08051035 (12) 08051037 (9) (12) 08051038 (9) (12) 08051039 (9) (12) 08051042 (9) (12) 08051044 (12) 08051046 (9) (12) 08051051 (2) 08051055 (2) 08051059 (2) 08051061 (2) 08051065 (2) 08051069 (2) 08053020 (2) 08053030 (2) 08053040 (2) Grapes, fresh or dried 08061040 (12) Apples, pears and quinces, fresh 08081051 (12) 08081053 (12) 08081059 (12) 08081061 (12) 08081063 (12) 08081069 (12) 08081071 (12) 08081073 (12) 08081079 (12) 08081092 (12) 08081094 (12) 08081098 (12) 08082031 (12) 08082037 (12) 08082041 (12) 08082047 (12) 08082051 (12) 08082057 (12) 08082067 (12) Maize (corn) 10051090 10059000 Rice 10061010 10061021 10061023 10061025 10061027 10061092 10061094 10061096 10061098 10062011 10062013 10062015 10062017 10062092 10062094 10062096 10062098 10063021 10063023 10063025 10063027 10063042 10063044 10063046 10063048 10063061 10063063 10063065 10063067 10063092 10063094 10063096 10063098 10064000 Grain sorghum 10070010 10070090 Cereal flours other than of wheat or meslin 11022010 11022090 11023000 Cereal groats, meal and pellets 11031310 11031390 11031400 11032940 11032950 Cereal grains otherwise worked 11041950 11041991 11042310 11042330 11042390 11042399 11043090 Starches; inulin 11081100 11081200 11081300 11081400 11081910 11081990 11082000 Wheat gluten, whether or not dried 11090000 Other prepared or preserved meat, meat offal 16025010 16029061 Cane or beet sugar and chemically pure sucrose 17011110 17011190 17011210 17011290 17019100 17019910 17019990 Other sugars, including chemically pure lactose 17022010 17022090 17023010 17023051 17023059 17023091 17023099 17024010 17024090 17026010 17026090 17029030 17029050 17029060 17029071 17029075 17029079 17029080 17029099 Vegetables, fruit, nuts and other edible parts 20019030 Tomatoes prepared or preserved 20021010 20021090 20029011 20029019 20029031 20029039 20029091 20029099 Other vegetables prepared or preserved 20049010 Other vegetables prepared or preserved 20056000 20058000 Jams, fruit jellies, marmalades, fruit or nut puree 20071010 20079110 20079130 20079910 20079920 20079931 20079933 20079935 20079939 20079951 20079955 20079958 Fruit, nuts and other edible parts of plants 20083055 20083075 20089251 20089276 20089292 20089293 20089294 20089296 20089297 Fruit juices (including grape must) 20094093 20096011 (12) 20096019 (12) 20096051 (12) 20096059 (12) 20096071 (12) 20096079 (12) 20096090 (12) 20098071 20099049 20099071 Food preparations not elsewhere specified or included 21069030 21069055 21069059 Wine of fresh grapes, including fortified wines 22042194 22042962 22042964 22042965 22042983 22042984 22042994 Vermouth and other wine of fresh grapes 22051010 22051090 22059010 22059090 Undenatured ethyl alcohol 22071000 22072000 Undenatured ethyl alcohol 22084010 22084090 22089091 22089099 Bran, sharps and other residues 23021010 23021090 23022010 23022090 Residues of starch manufacture and similar residues 23031011 Dextrins and other modified starches 35051010 35051090 35052010 35052030 35052050 35052090 Agricultural Products (7) Cheese and curd 04062010 04064010 04064050 04069002 04069003 04069004 04069005 04069006 04069007 04069008 04069009 04069012 04069014 04069016 04069018 04069019 04069023 04069025 04069027 04069029 04069031 04069033 04069035 04069037 04069039 04069061 04069063 04069073 04069075 04069076 04069079 04069081 04069082 04069084 04069085 Wine of fresh grapes, including fortified wines 22041011 22041091 22042111 22042112 22042113 22042117 22042118 22042119 22042122 22042124 22042126 22042127 22042128 22042132 22042134 22042136 22042137 22042138 22042142 22042143 22042144 22042146 22042147 22042148 22042162 22042166 22042167 22042168 22042169 22042171 22042174 22042176 22042177 22042178 22042187 22042188 22042189 22042191 22042192 22042193 22042195 22042196 22042197 22042912 22042913 22042917 22042918 22042942 22042943 22042944 22042946 22042947 22042948 22042971 22042972 22042981 22042982 22042987 22042988 22042989 22042991 22042992 22042993 22042995 22042996 22042997 Undenatured ethyl alcohol 22082012 22082014 22082026 22082027 22082062 22082064 22082086 22082087 22083011 22083019 22083032 22083038 22083052 22083058 22083072 22083078 22089041 22089045 22089052 Footnotes (1) (16/5-15/9) (2) (1/6-15/10) (3) (1/1-31/5) Excluding Emperor variety (4) Emperor variety or (1/6-31/12) (5) (1/1-31/3) (6) (1/10-31/12) (7) (1/4-31/12) (8) (1/1-30/9) (9) (16/10-31/5) (10) (16/9-15/5) (11) Under the Agreement on Trade, Development and Co-operation between the European Community and the Republic of South Africa, the annual growth factor (agf) will be applied annually to the relevant basic quantities. (12) Under the Agreement on Trade, Development and Co-operation between the European Community and the Republic of South Africa, the full specific duty is payable if the respective Entry Price is not reached. Appendix 8 Fishery products to which Article 6(5) of this Annex shall temporarily not be applicable Fish Products (1) CN code 96 Live fish 03011090 03019200 03019911 Fish, fresh or chilled, excluding fish fillets 03021200 03023110 03023210 03023310 03023911 03023919 03026600 03026921 Fish, frozen, excluding fish fillets 03031000 03032200 03034111 03034113 03034119 03034212 03034218 03034232 03034238 03034252 03034258 03034311 03034313 03034319 03034921 03034923 03034929 03034941 03034943 03034949 03037600 03037921 03037923 03037929 Fish fillets and other fish meat 03041013 03042013 Pasta, whether or not cooked or stuffed 19022010 Fish Products (2) Live fish 03019110 03019300 03019919 Fish, fresh or chilled, excluding fish fillets 03021110 03021900 03022110 03022130 03022200 03026200 03026300 03026520 03026550 03026590 03026911 03026919 03026931 03026933 03026941 03026945 03026951 03026985 03026986 03026992 03026999 03027000 Fish, frozen, excluding fish fillets 03032110 03032900 03033110 03033130 03033300 03033910 03037200 03037300 03037520 03037550 03037590 03037911 03037919 03037935 03037937 03037945 03037951 03037960 03037962 03037983 03037985 03037987 03037992 03037993 03037994 03037996 03038000 Fish fillets and other fish meat 03041019 03041091 03042019 03042021 03042029 03042031 03042033 03042035 03042037 03042041 03042043 03042061 03042069 03042071 03042073 03042087 03042091 03049010 03049031 03049039 03049041 03049045 03049057 03049059 03049097 Fish, dried, salted or in brine; smoked fish 03054200 03055950 03055970 03056300 03056930 03056950 03056990 Crustaceans, whether in shell or not, live, fresh 03061110 03061190 03061210 03061290 03061310 03061390 03061410 03061430 03061490 03061910 03061990 03062100 03062210 03062291 03062299 03062310 03062390 03062410 03062430 03062490 03062910 03062990 Molluscs, whether in shell or not, live, fresh 03071090 03072100 03072910 03072990 03073110 03073190 03073910 03073990 03074110 03074191 03074199 03074901 03074911 03074918 03074931 03074933 03074935 03074938 03074951 03074959 03074971 03074991 03074999 03075100 03075910 03075990 03079100 03079911 03079913 03079915 03079918 03079990 Prepared or preserved fish; caviar and caviar substitutes 16041100 16041390 16041511 16041519 16041590 16041910 16041950 16041991 16041992 16041993 16041994 16041995 16041998 16042005 16042010 16042030 16043010 16043090 Crustaceans, molluscs and other aquatic invertebra 16051000 16052010 16052091 16052099 16053000 16054000 16059011 16059019 16059030 16059090 Fish Products (3) Live fish 03019190 Fish, fresh or chilled, excluding fish fillets 03021190 Fish, frozen, excluding fish fillets 03032190 Fish fillets and other fish meat 03041011 03042011 03042057 03042059 03049047 03049049 Prepared or preserved fish; caviar and caviar substitutes 16041311 Fish Products (4) Live fish 03019990 Fish, fresh or chilled, excluding fish fillets 03022190 03022300 03022910 03022990 03023190 03023290 03023390 03023991 03023999 03024005 03024098 03025010 03025090 03026110 03026130 03026190 03026198 03026405 03026498 03026925 03026935 03026955 03026961 03026975 03026987 03026991 03026993 03026994 03026995 Fish, frozen, excluding fish fillets 03033190 03033200 03033920 03033930 03033980 03034190 03034290 03034390 03034990 03035005 03035098 03036011 03036019 03036090 03037110 03037130 03037190 03037198 03037410 03037420 03037490 03037700 03037931 03037941 03037955 03037965 03037971 03037975 03037991 03037995 Fish fillets and other fish meat 03041031 03041033 03041035 03041038 03041094 03041096 03041098 03042045 03042051 03042053 03042075 03042079 03042081 03042085 03042096 03049005 03049020 03049027 03049035 03049038 03049051 03049055 03049061 03049065 Fish, dried, salted or in brine; smoked fish 03051000 03052000 03053011 03053019 03053030 03053050 03053090 03054100 03054910 03054920 03054930 03054945 03054950 03054980 03055110 03055190 03055911 03055919 03055930 03055960 03055990 03056100 03056200 03056910 03056920 Crustaceans, whether in shell or not, live, fresh 03061330 03061930 03062331 03062339 03062930 Prepared or preserved fish; caviar and caviar substitutes 16041210 16041291 16041299 16041412 16041414 16041416 16041418 16041490 16041931 16041939 16042070 Fish Products (5) Fish, fresh or chilled, excluding fish fillets 03026965 03026981 Fish, frozen, excluding fish fillets 03037810 03037890 03037981 Fish fillets and other fish meat 03042083 Prepared or preserved fish; caviar and caviar substitutes 16041319 16041600 16042040 16042050 16042090 Appendix 9 Neighbouring developing countries For the implementation of Article 6(13) of this Annex, the expression neighbouring developing country belonging to a coherent geographical entity shall refer to the following list of countries: Africa: Algeria, Egypt, Libya, Morocco, Tunisia; Caribbean: Colombia, Costa Rica, Cuba, El Salvador, Guatemala, Honduras, Nicaragua, Panama, Venezuela. Appendix 10 Products for which the cumulation provisions referred to in Articles 2(2), 6(1) and 6(2) of this Annex apply after 1 October 2015 and to which the provisions of Articles 6(5), 6(9) and 6(12) of this Annex shall not be applicable CN-Code Description 1701 Cane or beet sugar and chemically pure sucrose, in solid form. 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel. 1704 90 99 Sugar confectionery (including white chocolate), not containing cocoa:  other:   other:    other:     other:      other: 1806 10 30 Chocolate and other food preparations containing cocoa:  cocoa powder, containing added sugar or other sweetening matter:   containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 10 90 Chocolate and other food preparations containing cocoa:  cocoa powder, containing added sugar or other sweetening matter:   containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 20 95 Chocolate and other food preparations containing cocoa:  other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg:   other:    other 1901 90 99 Malt extract, food preparations of flour, groats, meal, starch or malt extract, nit containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included:  other:   other:    other 2101 12 98 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof:  extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee:   preparations with a basis of these extracts, essences or concentrates or with a basis of coffee:    other 2101 20 98 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof:  extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ ©:   preparations:    other 2106 90 59 Food preparations not elsewhere specified or included:  other:   flavoured or coloured sugar syrups:    other:     other 2106 90 98 Food preparations not elsewhere specified or included:  other:   other:    other 3302 10 29 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages:  of a kind used in the food or drink industries:   of the type used in the drink industries:    preparations containing all flavouring agents characterising a beverage:     other:      other Appendix 11 Products for which the cumulation provisions referred to in Articles 2(2), 6(1) and 6(2) of this Annex apply after 1 January 2010 and to which the provisions of Articles 6(5), 6(9) and 6(12) of this Annex shall not be applicable CN-Code Description ex 1006 Rice other than rice under code 1006 10 10 Appendix 12 Overseas Countries and Territories Within the meaning of this Annex overseas countries and territories shall mean the countries and territories referred to in Part Four of the Treaty establishing the European Community listed below: (This list does not prejudge the status of these countries and territories, or future changes in their status.) 1. Country having special relations with the Kingdom of Denmark:  Greenland. 2. Overseas territories of the French Republic:  New Caledonia and Dependencies,  French Polynesia,  French Southern and Antarctic Territories,  Wallis and Futuna Islands. 3. Territorial collectivities of the French Republic:  Mayotte,  Saint Pierre and Miquelon. 4. Overseas countries of the Kingdom of the Netherlands:  Aruba,  Netherlands Antilles:  Bonaire,  CuraÃ §ao,  Saba,  Sint Eustatius,  Sint Maarten. 5. British overseas countries and territories:  Anguilla,  Cayman Islands,  Falkland Islands,  South Georgia and South Sandwich Islands,  Montserrat,  Pitcairn,  Saint Helena, Ascension Island, Tristan da Cunha,  British Antarctic Territory,  British Indian Ocean Territory,  Turks and Caicos Islands,  British Virgin Islands.